 



EXECUTION VERSION
Exhibit 10.1
STOCK PURCHASE AGREEMENT
by and among
KNOWLES ELECTRONICS HOLDINGS, INC.,
KEY ACQUISITION, L.L.C.,
THE OTHER STOCKHOLDERS OF KNOWLES ELECTRONICS HOLDINGS, INC.,
DOVER ELECTRONICS, INC.
and
DOVER CORPORATION
Dated as of August 21, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          PAGE
ARTICLE I
 
   
DEFINITIONS
Section 1.1 Definitions
  1
 
   
ARTICLE II
 
   
PURCHASE AND SALE
Section 2.1 Purchase and Sale of the Knowles Shares
  1
Section 2.2 Payment of Purchase Price
  2
Section 2.3 Treatment of Options
  3
 
   
ARTICLE III
 
   
THE CLOSING
Section 3.1 Closing Date
  4
Section 3.2 Transactions to be Effected at the Closing
  4
 
   
ARTICLE IV
 
   
REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLERS
Section 4.1 Authorization
  5
Section 4.2 The Knowles Shares
  5
 
   
ARTICLE V
 
   
REPRESENTATIONS AND WARRANTIES RELATING TO KNOWLES
Section 5.1 Organization and Standing
  5
Section 5.2 Consents
  6
Section 5.3 Capital Stock of Knowles
  6
Section 5.4 Non-contravention
  7
Section 5.5 Subsidiaries
  7
Section 5.6 Financial Statements
  8

i



--------------------------------------------------------------------------------



 



          PAGE
Section 5.7 Absence of Certain Changes
  8
Section 5.8 Litigation
  8
Section 5.9 Compliance with Applicable Laws
  9
Section 5.10 Material Contracts
  9
Section 5.11 Intellectual Property
  10
Section 5.12 Affiliate Transactions
  11
Section 5.13 Benefit Plans; Employees
  11
Section 5.14 Taxes
  12
Section 5.15 Environmental Matters
  12
Section 5.16 Real Property
  13
Section 5.17 Products Liability
  14
Section 5.18 Brokers
  14
 
   
ARTICLE VI
 
   
REPRESENTATIONS AND WARRANTIES OF THE BUYER
Section 6.1 Organization and Existence
  15
Section 6.2 Authorization
  15
Section 6.3 Non-contravention
  15
Section 6.4 Consents
  16
Section 6.5 Litigation
  16
Section 6.6 Brokers
  16
Section 6.7 Investment Intent
  16
Section 6.8 Available Funds
  16
Section 6.9 Investigation
  17
Section 6.10 Disclaimer Regarding Projections, Forecasts and Business Plans
  17
 
   
ARTICLE VII
 
   
COVENANTS
Section 7.1 Conduct of the Business
  17
Section 7.2 Access to Information
  19
Section 7.3 Cooperation; Regulatory Filings
  20
Section 7.4 Post-Closing Books and Records
  20

ii



--------------------------------------------------------------------------------



 



          PAGE
Section 7.5 Expenses
  20
Section 7.6 Benefit Plans
  21
Section 7.7 Termination of Certain Agreements
  21
Section 7.8 FIRPTA Certificate
  22
Section 7.9 Director and Officer Liability and Indemnification
  22
Section 7.10 Knowles Europe Pension Plan
  22
Section 7.11 Exclusivity
  22
 
   
ARTICLE VIII
 
   
CONDITIONS TO CLOSING
Section 8.1 Conditions to Obligation of the Buyer
  23
Section 8.2 Conditions to Obligation of the Sellers
  24
 
   
ARTICLE IX
 
   
TERMINATION, AMENDMENT AND WAIVER
Section 9.1 Termination
  25
Section 9.2 Amendments and Waivers
  26
 
   
ARTICLE X
 
   
MISCELLANEOUS
Section 10.1 No Survival
  26
Section 10.2 Notices
  26
Section 10.3 Schedules
  28
Section 10.4 Severability
  29
Section 10.5 Counterparts
  29
Section 10.6 Entire Agreement; No Third Party Beneficiaries
  29
Section 10.7 Governing Law
  29
Section 10.8 Specific Performance
  29
Section 10.9 Consent to Jurisdiction
  30
Section 10.10 Publicity
  30
Section 10.11 Assignment
  30
Section 10.12 Sellers’ Representative
  30

iii



--------------------------------------------------------------------------------



 



          PAGE
Section 10.13 Waiver
  31
Section 10.14 Parent Guarantee
  32
Section 10.15 Acknowledgement of Disclosure, etc.
  32
Section 10.16 Construction
  33

iv



--------------------------------------------------------------------------------



 



      Schedules    
Schedule A
  Common Stockholders
Schedule B
  Preferred Stockholders
Schedule C
  Persons with knowledge of Knowles
Schedule 4.2
  Exceptions to Ownership of Knowles Shares
Schedule 5.1
  Exceptions to Organization and Standing
Schedule 5.2
  Exceptions to no Consents
Schedule 5.3(b)
  Exceptions to the Capital Stock of Knowles
Schedule 5.4
  Exceptions to Noncontravention
Schedule 5.5
  Subsidiaries
Schedule 5.7
  Exceptions to Absence of Certain Changes
Schedule 5.8
  Exceptions to Litigation
Schedule 5.9
  Exceptions to Compliance with Applicable Laws
Schedule 5.10(a)
  Material Contracts
Schedule 5.10(b)
  Exceptions to Material Contracts
Schedule 5.11(a)
  Exceptions to Intellectual Property
Schedule 5.11(b)
  Intellectual Property
Schedule 5.12
  Exceptions to Affiliate Transactions
Schedule 5.13(a)
  Employee Benefit Plans
Schedule 5.13(b)
  Exceptions to Employee Benefit Plan Compliance
Schedule 5.13(f)
  Labor Agreements and Threatened Labor Disputes
Schedule 5.13(g)
  Exceptions to Knowles Plans
Schedule 5.14
  Exceptions to Taxes
Schedule 5.15
  Exceptions to Environmental Matters
Schedule 5.16(a)
  Owned Real Property
Schedule 5.16(a)(i)
  Real Estate Encumbrances
Schedule 5.16(a)(ii)
  Exceptions to Outstanding Options
Schedule 5.16(b)
  Leased Real Property
Schedule 7.1
  Exceptions to Conduct of Business
Schedule 7.1(iv)
  Exceptions for Capital Stock
Schedule 7.1(vi)
  Exceptions for Capital Expenditures
Schedule 7.1(xi)
  Exceptions for Sales of Assets
Schedule 7.6(a)
  Severance Plans
Schedule 7.6(c)(i)
  Bonus Plans
Schedule 7.7
  Exceptions to Terminated Agreements
Schedule 10.15
  Certain Matters

 



--------------------------------------------------------------------------------



 



          STOCK PURCHASE AGREEMENT, dated as of August 21, 2005 (this
“Agreement”), by and among KNOWLES ELECTRONICS HOLDINGS, INC., a Delaware
corporation (“Knowles”), KEY ACQUISITION, L.L.C., a Delaware limited liability
company (“Key”), in its capacity as Seller and in its capacity as Sellers’
Representative (as defined herein), and the individuals and other entities
listed on the signature pages hereto and Schedule A and Schedule B (such
individuals and entities together with Key, the “Sellers”), DOVER CORPORATION
(“Parent”), a Delaware corporation and DOVER ELECTRONICS, INC., a Delaware
corporation and Subsidiary of Parent (the “Buyer”).
          WHEREAS, the Buyer desires to purchase, and the Sellers desire to sell
to the Buyer, all of the issued and outstanding shares of Class A Common Stock,
par value $0.001 per share (the “Common Stock”), Series A-1 Preferred Stock, par
value $0.001 per share (the “Series A-1 Preferred Stock”), and Series A-2
Preferred Stock, par value $0.001 per share (the “Series A-2 Preferred Stock”,
and together with the Series A-1 Preferred Stock, the “Preferred Stock”), of
Knowles; and
          WHEREAS, the Sellers collectively own, beneficially and of record, all
of the issued and outstanding Common Stock and Preferred Stock (collectively,
the “Knowles Shares”).
          NOW, THEREFORE, in consideration of the premises, and the mutual
representations, warranties, covenants and agreements herein set forth and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1   Definitions. Defined terms used in this Agreement have
the meanings ascribed to them by definition in this Agreement or in Appendix A.
ARTICLE II
PURCHASE AND SALE
          Section 2.1   Purchase and Sale of the Knowles Shares.
               (a)   Upon the terms and subject to the conditions set forth in
this Agreement, at the Closing, each Seller shall sell, convey, assign, transfer
and deliver to the Buyer, and the Buyer shall purchase, acquire and accept from
each Seller, the Knowles Shares owned by such Seller as set forth on the
Purchase Price Disbursement Schedule.

 



--------------------------------------------------------------------------------



 



               (b)   In consideration for the sale, transfer and conveyance of
the Knowles Shares by the Sellers to the Buyer and for the cancellation of the
Options, upon the terms and subject to the conditions set forth in this
Agreement, the Buyer shall pay to the Sellers an aggregate amount in cash equal
to the sum of (i) $750,000,000 (the “Purchase Price”), less (ii) the Closing
Date Debt Obligation Amount, less (iii) the amount of the Transaction Expenses,
plus (iv) the amount of Cash as of immediately prior to the Closing (such sum,
the “Equity Purchase Price”).
               (c)   Knowles shall deliver to the Buyer, not less than three
(3) Business Days before the Closing Date, a schedule (the “Purchase Price
Disbursement Schedule”) which shall accurately set forth (i) the calculation of
the Closing Date Debt Obligation Amount, (ii) the calculation of the Transaction
Expenses, (iii) each Seller’s ownership of Knowles Shares as of the Closing
Date, (iv) each Optionholder’s ownership of Options as of the Closing Date, and
(iv) any payments to be made to each such Seller or Optionholder pursuant to
Section 2.2 herein, together with a certificate signed by an executive officer
of Knowles specifying the Closing Date Debt Obligation Amount and the amount of
Transaction Expenses; provided, that such Purchase Price Disbursement Schedule
together with such certificate shall, to the extent necessary, be updated by
Knowles on the Closing Date to reflect the actual amounts owed on such date.
          Section 2.2   Payment of Purchase Price. Concurrent with the Closing,
the Buyer shall pay the Purchase Price, by wire transfer of immediately
available funds as follows:
               (a)   to such account or accounts as Knowles specifies, in order
to pay and discharge such obligations, an amount equal to the Closing Date Debt
Obligation Amount, less the Closing Date Public Notes Obligation Amount;
               (b)   to such account of the Trustee (as such term is defined in
the Indenture) as Knowles specifies, in order to pay and discharge such
obligations, an amount equal to the Closing Date Public Notes Obligation Amount;
               (c)   to such account or accounts as Knowles specifies, in order
to pay and discharge such expenses, an amount equal to the Transaction Expenses;
               (d)   to such account or accounts as the Sellers’ Representative
specifies, in consideration for the sale, transfer and conveyance of the shares
of Preferred Stock set forth opposite such Seller’s name on the Purchase Price
Disbursement Schedule, an amount equal to the product of (i) the percentage
(representing the proportion which such number of shares of Preferred Stock
bears to the aggregate number of shares of Preferred Stock issued and
outstanding as of the Closing Date) set forth opposite such Seller’s name on the
Purchase Price Disbursement Schedule multiplied by (ii) the Preferred
Consideration. The “Preferred Consideration” shall equal the sum of (i) $1,000
multiplied by the aggregate number of shares of Preferred Stock, plus (ii) all
accumulated and all accrued and unpaid or unaccumulated dividends on the
Preferred Stock through the Closing Date;

2



--------------------------------------------------------------------------------



 



               (e)   to such account or accounts as the Sellers’ Representative
specifies, in consideration for the sale, transfer and conveyance of the shares
of Common Stock set forth opposite such Seller’s name on the Purchase Price
Disbursement Schedule, an amount equal to (i) the percentage (representing the
proportion which such number of shares of Common Stock bears to the aggregate
number of shares of Common Stock issued and outstanding as of the Closing Date
plus the number of shares of Common Stock issuable upon exercise of all 2004
Options) set forth opposite such Seller’s name on the Purchase Price
Disbursement Schedule multiplied by (ii) the Common Consideration. The “Common
Consideration” shall equal (x) the Equity Purchase Price, minus (y) the
Preferred Consideration, plus (z) the aggregate amount of cash which would be
paid to Knowles upon the exercise of all outstanding 2004 Options (assuming
payment in full of the exercise price of each such 2004 Option solely in cash);
and
               (f)   to such account or accounts as the Sellers’ Representative
specifies, in consideration for the cancellation of the 2004 Options, such 2004
Optionholder’s 2004 Option Cancellation Amount.
          Each of the parties hereto required to provide account information to
the Buyer pursuant to this Section 2.2 shall notify the Buyer in writing of such
account information not less than three (3) Business Days before the Closing
Date. Amounts paid in respect of the Optionholders shall be used, in part, to
pay and discharge the obligations of Knowles set forth in Section 2.3 below at
the Closing.
          Section 2.3   Treatment of Options. Knowles shall take all actions
necessary or desirable so as to provide that immediately prior to the Closing
Date, all outstanding options (the “Options”) to purchase Common Stock held by
any current or former employee or director of Knowles or any of its Subsidiaries
(such Persons, collectively, the “Optionholders” and each, an “Optionholder”)
granted under any stock option or stock purchase plan, program or arrangement of
Knowles (collectively, the “Stock Plans”), whether or not then exercisable,
shall be entitled at the Closing to the consideration set forth in this
Section 2.3, and such Options immediately thereafter shall be cancelled by
Knowles. In consideration for such cancellation, (A) each 2004 Optionholder
shall be entitled to receive, in consideration for the cancellation of the 2004
Options, an amount in cash equal to the product of (x) the excess, if any, of
(i) the price per share of Common Stock implied by Section 2.2(e) over (ii) the
exercise price per share of each such 2004 Option, multiplied by (y) the number
of shares of Common Stock subject to each such 2004 Option (such net amount, the
“2004 Option Cancellation Amount”), and (B) each 2001 Optionholder shall be
entitled to receive, in consideration for the cancellation of the 2001 Options,
an amount calculated in accordance with Section 7 of Knowles’ 2001 Stock Option
Plan (such amount, the “2001 Option Cancellation Amount”), in each case, reduced
by applicable withholding Tax or other amounts required to be withheld by law.
The Buyer shall cause Knowles to deliver payment of all 2001 Option Cancellation
Amounts to each 2001 Optionholder pursuant to Section 2.2(c) and all 2004 Option
Cancellation Amounts to each 2004 Optionholder pursuant to Section 2.2(f), as
applicable, at the Closing. Each Optionholder shall deliver to Knowles written
confirmation signed by

3



--------------------------------------------------------------------------------



 



such Optionholder that amounts received pursuant to Section 2.2 hereof
constitute payment in full by Knowles with respect to such Options.
ARTICLE III
THE CLOSING
          Section 3.1   Closing Date. Upon the terms and subject to the
conditions set forth in this Agreement, the closing of the transactions pursuant
hereto (the “Closing”) shall take place at the offices of Skadden, Arps, Slate,
Meagher & Flom LLP, 4 Times Square, New York, New York 10036 at 10:00 a.m.,
local time, on the fifth (5th) Business Day following the satisfaction and/or
waiver of all of the conditions set forth in Article VIII (other than those
conditions that by their nature are to be satisfied at the Closing), or at such
other time, date and place as Knowles and the Buyer may agree upon (the date on
which the Closing actually occurs, the “Closing Date”).
          Section 3.2   Transactions to be Effected at the Closing. At the
Closing:
               (a)   (i) Each Seller shall deliver (or cause to be delivered) to
the Buyer certificates representing the number of shares of Common Stock set
forth opposite such Seller’s name on the Purchase Price Disbursement Schedule
and the number of shares of Preferred Stock set forth opposite such Seller’s
name on the Purchase Price Disbursement Schedule, in each case, duly endorsed in
blank in proper form for transfer, together with a duly executed receipt
acknowledging full payment for the Knowles Shares owned by such Seller, and
(ii) Knowles shall deliver (or cause to be delivered) to the Buyer the documents
and certificates set forth in Section 8.1 herein and required to be delivered by
Knowles at the Closing; and
               (b)   the Buyer shall (i) pay the Purchase Price as provided in
Section 2.2, (ii) deliver to the Sellers the documents and certificates set
forth in Section 8.2 and required to be delivered by the Buyer at the Closing
and (iii) deliver a duly executed receipt acknowledging the receipt of the
Knowles Shares purchased hereunder.
               (c)   (i) the Buyer shall irrevocably deposit in trust with the
Trustee the Closing Date Public Notes Obligation Amount, on behalf of Knowles,
as provided in Section 2.2(b), and (ii) Knowles shall, in accordance with
Section 8.01(ii) of the Indenture, give irrevocable notice of redemption to the
Trustee.

4



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLERS
          Except as set forth in the Schedules, each of the Sellers, solely as
to itself, severally and not jointly, hereby represents and warrants to the
Buyer as follows:
          Section 4.1   Authorization. The execution, delivery and performance
by such Seller of this Agreement and the consummation by such Seller of the
transactions contemplated hereby are within such Seller’s powers and have been
duly authorized by all necessary action on the part of such Seller. This
Agreement constitutes (assuming the due execution and delivery by each of the
other parties hereto and, as applicable, thereto) a legal, valid and binding
obligation of such Seller enforceable against such Seller in accordance with its
terms, except as such enforcement may be limited by or subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).
          Section 4.2   The Knowles Shares. Except as set forth on Schedule 4.2,
such Seller is the record and beneficial owner of the shares of Common Stock set
forth opposite such Seller’s name on Schedule A and the shares of Preferred
Stock set forth opposite such Seller’s name on Schedule B, in each case, free
and clear of any liens, claims, encumbrances, security interests, options,
charges or restrictions of any kind (“Encumbrances”) other than (i) applicable
transfer restrictions pursuant to federal, state or foreign securities or
antitrust laws, (ii) those Encumbrances that will be released on or prior to the
Closing Date and (iii) those Encumbrances created by the Buyer. Upon transfer of
the Knowles Shares to the Buyer on the Closing Date in accordance with
Article II, the Buyer will receive good title to such Seller’s Knowles Shares,
free and clear of any Encumbrances other than (i) applicable transfer
restrictions pursuant to federal, state or foreign securities or antitrust laws
and (ii) those Encumbrances created by the Buyer.
ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO KNOWLES
          Except as set forth in the Schedules, Knowles represents and warrants
to the Buyer that:
          Section 5.1   Organization and Standing. Except as set forth on
Schedule 5.1, Knowles (i) is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware, has the corporate
power and authority and possesses all material governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties and assets and to

5



--------------------------------------------------------------------------------



 



carry on the Business as presently conducted, except such governmental
franchises, licenses, permits, authorizations and approvals the absence of which
would not reasonably be expected to have a Material Adverse Effect; and
(ii) where applicable, is duly qualified and in good standing to do business as
a foreign corporation in each jurisdiction in which the conduct or nature of its
business or the ownership, leasing or holding of its properties make such
qualification or good standing necessary, except such jurisdictions where the
failure to be so qualified or in good standing, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
          Section 5.2   Consents. Except as set forth on Schedule 5.2 or as
required under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), or Applicable Foreign Antitrust Law, no material
consent, approval, license, permit, order or authorization (each, a “Consent”)
of, or registration, declaration or filing (each, a “Filing”) with, any
Governmental Entity, which has not been obtained or made by Knowles, is required
for or in connection with the execution and delivery of this Agreement by
Knowles, and the consummation by Knowles of the transactions contemplated
hereby, other than such Consents and Filings (i) the failure of which to obtain
or make, individually or in the aggregate, would not reasonably be expected to
have a material adverse effect on the ability of Knowles to consummate the
transactions contemplated hereby or (ii) required by reason of the regulatory
status and operations of the Buyer.
     Section 5.3   Capital Stock of Knowles.
               (a)   The authorized issued and outstanding capital stock of
Knowles as of the date hereof consists of 947,500.000 shares of Class A Common
Stock, no shares of Class B Common Stock, par value $0.001 per share,
164,444.444 shares of Series A-1 Preferred Stock and 20,555.656 shares of
Series A-2 Preferred Stock; all of such outstanding shares of capital stock are
duly authorized and validly issued, fully paid and nonassessable. As of the date
hereof, 52,500.000 shares of Common Stock are held by Knowles as treasury stock.
               (b)   Except as set forth on Schedule 5.3(b): (i) the Knowles
Shares have not been issued in violation of any purchase option, call, right of
first refusal, preemptive, subscription or similar rights under any provision of
Applicable Law, the organizational documents of Knowles, or any contract,
agreement or instrument to which Knowles is subject or by which it is bound; and
(ii) there are no outstanding warrants, options, rights, agreements, convertible
or exchangeable securities or other commitments(other than this Agreement, the
Options and the Stock Plans) pursuant to which Knowles is or may become
obligated to issue, sell, purchase, return or redeem any shares of capital stock
or other securities of Knowles. As of the date hereof, there are options to
acquire 225,922 shares of Common Stock outstanding under Knowles’ 2001 Stock
Option Plan, and there are options to acquire 45,835 shares of Common Stock
outstanding under Knowles’ 2004 Stock Option Plan. There are no outstanding or
authorized appreciation, phantom interest, profit participation or similar
rights with respect to Knowles. Except as

6



--------------------------------------------------------------------------------



 



set forth on Schedule 5.3(b), there are no voting trusts, proxies or other
agreements or undertakings with respect to the voting of the capital stock of
Knowles.
          Section 5.4   Non-contravention. Except as set forth on Schedule 5.4,
neither the execution and the delivery of this Agreement nor the consummation of
the transactions contemplated hereby will (i) violate any Applicable Law, except
for such violations which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, (ii) violate any
provision of the certificate of incorporation or bylaws (or other comparable
organizational documents) of any of Knowles and its Subsidiaries or (iii) result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel any
agreement, contract, lease, license, instrument, or other arrangement to which
any of Knowles and its Subsidiaries is a party or by which their respective
properties or assets are bound (or result in the imposition of any Encumbrances
upon any of its assets), except for such breaches, defaults, accelerations,
rights or Encumbrances, which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
          Section 5.5   Subsidiaries. Schedule 5.5 sets forth a true, correct,
and complete list of each Subsidiary of Knowles as of the date hereof, together
with the following: (i) jurisdiction of formation or incorporation; (ii) the
number of issued and outstanding shares of each class of its capital stock or
units, the names of the registered owner of the shares or units, the number of
shares owned and the percentage interest held by each such holder; and (iii) its
directors and officers or governors and managers. Knowles has previously made
available to the Buyer correct and complete copies of the charter, by-laws or
other governing documents of each Subsidiary of Knowles (as amended to date).
Except as set forth on Schedule 5.5, (i) each Subsidiary of Knowles is duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of incorporation, has the corporate or other
organizational power and authority and possesses all material governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to carry on its
business as presently conducted, except such governmental franchises, licenses,
permits, authorizations and approvals the absence of which would not reasonably
be expected to have a Material Adverse Effect; and (ii) where applicable, each
of such Subsidiaries is duly qualified and in good standing to do business as a
foreign corporation in each jurisdiction in which the conduct or nature of its
business or the ownership, leasing or holding of its properties makes such
qualification or good standing necessary, except such jurisdictions where the
failure to be so qualified or in good standing, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
All the outstanding shares of capital stock of such Subsidiaries are duly
authorized and validly issued and outstanding, fully paid and nonassessable and
owned, either directly or indirectly, by Knowles free and clear of all
Encumbrances, except for (i) applicable transfer restrictions pursuant to
federal, state or foreign securities or antitrust laws, and/or (ii) those
Encumbrances that will be released on or prior to the Closing Date (including
those Encumbrances set forth on Schedule 5.5). None of such outstanding shares
of capital stock of such Subsidiaries has been issued in violation of any

7



--------------------------------------------------------------------------------



 



purchase option, call, right of first refusal, preemptive, subscription or
similar rights under any provision of Applicable Law, the respective
organizational documents of such Subsidiaries, or any contract, agreement or
instrument to which such Subsidiary is subject or by which it is bound. There
are no outstanding warrants, options, rights, agreements, convertible or
exchangeable securities or other commitments pursuant to which any of such
Subsidiaries is or may become obligated to issue, sell, purchase, return or
redeem any shares of capital stock or other securities of such Subsidiary. There
are no outstanding or authorized appreciation, phantom interest, profit
participation or similar rights with respect to any Subsidiary. There are no
voting trusts, proxies or other agreements or undertakings with respect to the
voting of the capital stock of any Subsidiary.
          Section 5.6   Financial Statements. Knowles has delivered or made
available to the Buyer true and complete copies of (a) the audited consolidated
balance sheets of Knowles for the fiscal years ended December 31, 2002, 2003 and
2004, respectively, and the related statements of income and cash flows for the
fiscal years then ended and (b) the unaudited consolidated balance sheet (the
“Most Recent Balance Sheet”) and statements of income, changes in shareholders’
equity and cash flow as of and for the month ended June 30, 2005 for Knowles and
its Subsidiaries (collectively, including any notes and schedules thereto, the
“Company Financial Statements”). Except as otherwise indicated in the Company
Financial Statements, the balance sheets and statements of income included in
the Company Financial Statements have been prepared in accordance with GAAP
consistently applied throughout the relevant periods, except that the unaudited
statements are subject to normal year end adjustments and lack footnotes and
other presentation items, and present fairly, in all material respects, the
consolidated financial position and the results of operations of Knowles and its
Subsidiaries as of the dates and for the periods presented therein. The Company
Financial Statements have been prepared from, and are in accordance with, the
books and records of Knowles and its Subsidiaries relating thereto, which books
and records have been regularly kept and maintained in accordance with Knowles’
normal and customary practices.
          Section 5.7    Absence of Certain Changes. Since December 31, 2004,
except as set forth on Schedule 5.7 and except to the extent contemplated by or
in connection with this Agreement, Knowles (through itself and any of its
Subsidiaries) has not (i) conducted its business in any material respect not in
the ordinary course of business consistent with past practice or (ii) suffered
any change in its business, operations or financial position which changes,
individually or in the aggregate, have had a Material Adverse Effect.
          Section 5.8   Litigation. Except as set forth on Schedule 5.8, as of
the date hereof, there is no Action pending, or to the knowledge of Knowles,
threatened in writing, against Knowles or any of its Subsidiaries that
(a) involves a claim in excess of $750,000, (b) involves a claim for an
unspecified amount which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect or (c) seeks injunctive relief which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 5.8, there are no
material outstanding

8



--------------------------------------------------------------------------------



 



judgments, decrees, injunctions or orders of any Governmental Entity by which
Knowles or any of its Subsidiaries or any of their respective assets or
properties are bound.
          Section 5.9   Compliance with Applicable Laws. Except as set forth on
Schedule 5.9, (a) Knowles and each of its Subsidiaries is in compliance with all
Applicable Laws except for such instances of non-compliance which would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (b) Knowles and its Subsidiaries have all governmental
permits, licenses and authorizations necessary for the conduct of the Business
as presently conducted (the “Permits”) and are in compliance with the terms of
the Permits, except where the failure to have any such Permit or any such
non-compliance would not, in either case, be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect; provided, however,
that Knowles makes no representation or warranty in this Section 5.9 with
respect to employee and benefit matters, Taxes, or environmental matters, which
matters are exclusively addressed in Sections 5.13, 5.14 and 5.15 hereto,
respectively.
          Section 5.10   Material Contracts. Set forth on Schedule 5.10(a) is a
list of the following contracts and agreements in effect on the date of this
Agreement (other than the plans, arrangements and agreements set forth on
Schedules 5.11 and 5.13): (i) each contract or agreement (other than purchase
orders and similar agreements entered into in the ordinary course of business
consistent with past practice) for the purchase of any materials, supplies or
services that requires an annual expenditure by Knowles or any of its
Subsidiaries of more than $1,000,000; (ii) each personal property lease under
which Knowles or any of its Subsidiaries is either a lessor or lessee that
requires annual payments or receipts of more than $1,000,000; (iii) each
contract or agreement (other than purchase orders and similar agreements entered
into in the ordinary course of business consistent with past practice) with a
customer that requires annual payments to Knowles or any of its Subsidiaries of
more than $1,000,000; (iv) material agreements granting or obtaining any right
to use any Intellectual Property Rights (other than agreements granting rights
to use readily available commercial software having an acquisition price of less
than $200,000 in the aggregate for all such related agreements); and (v) each
other commitment, agreement and instrument (including mortgages, indentures and
other agreements and instruments relating to indebtedness for borrowed money) to
which Knowles or any of its Subsidiaries is a party or by which it or its
properties are bound that has a term of more than one year and requires annual
payments by Knowles or such Subsidiary of more than $1,000,000. Except as set
forth on Schedule 5.10(b), (x) to the knowledge of Knowles, as of the date
hereof, each Material Contract is valid, binding and in full force and effect;
and (y) neither Knowles nor any of its Subsidiaries has received written notice
prior to the date hereof that any party to a Material Contract is in breach or
default, and, to the knowledge of Knowles, as of the date hereof, no event has
occurred that, with notice or lapse of time, would constitute a breach or
default, or permit termination, modification or acceleration under a Material
Contract. As used in this Agreement, the term “Material Contract” means any
commitment, agreement, lease, order or instrument required to be set forth on
Schedule 5.10(a), 5.11 or 5.13.

9



--------------------------------------------------------------------------------



 



          Section 5.11   Intellectual Property.
               (a)   Except as set forth on Schedule 5.11(a) or as, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, since June 30, 2002, neither Knowles nor any of its Subsidiaries has
(i) to the knowledge of Knowles, infringed upon, misappropriated, or violated
any Intellectual Property Rights of third parties in any respect, or
(ii) received in writing any charge, complaint, claim, demand, or notice
alleging any such infringement, misappropriation, or violation (including any
claim that Knowles or any of its Subsidiaries must license or refrain from using
any Intellectual Property Rights of any third party). Except as set forth on
Schedule 5.11(a) or as, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect, since June 30, 2003, to the
knowledge of Knowles, no third party has infringed upon, misappropriated, or
violated any Intellectual Property Rights of Knowles or any of its Subsidiaries
in any material respect.
               (b)   Schedule 5.11(b) identifies each patent or registration
which has been issued to Knowles or any of its Subsidiaries with respect to any
of its material patents, trademarks, copyrights and Internet domain names and
identifies each pending patent application or application for registration that
Knowles or any of its Subsidiaries has made with respect to any of its material
patents, trademarks, or copyrights and identifies each license or sublicense
that Knowles or any of its Subsidiaries has granted to any third party with
respect to any of its material Intellectual Property Rights (together with any
exceptions). With respect to each item required to be identified in
Schedule 5.11(b) of the Disclosure Schedule, except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
or as set forth on Schedule 5.11(b):
                    (i)   Knowles or any of its Subsidiaries possess all right,
title, and interest in and to the item, free and clear of any lien;
                    (ii)   the item is not subject to any outstanding
injunction, judgment, order, decree, ruling, or charge; and
                    (iii)   no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand is pending or, to the knowledge of Knowles,
is threatened that challenges the legality, validity, enforceability, use, or
ownership of the item.
               (c)   As used herein, the term “Intellectual Property Rights”
shall mean all of the following in any jurisdiction throughout the world:
(a) all inventions (whether patentable or unpatentable and whether or not
reduced to practice), all improvements thereto, and all patents, patent
applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and

10



--------------------------------------------------------------------------------



 



including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including confidential and proprietary ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including source
code, executable code, data, databases, and related documentation), (g) all
proprietary rights in advertising and promotional materials, (h) all other
proprietary rights, and (i) all copies and tangible embodiments thereof (in
whatever form or medium).
          Section 5.12   Affiliate Transactions. Except as set forth on
Schedule 5.12 or 5.13, to the knowledge of Knowles, as of the date hereof, there
is no ongoing agreement or arrangement between any Seller or any controlled
affiliate of any Seller (other than Knowles and its Subsidiaries), on the one
hand, and Knowles or any of its Subsidiaries, on the other hand, involving
annual payments in excess of $250,000.
          Section 5.13   Benefit Plans; Employees.
               (a)   Schedule 5.13(a) lists each “employee benefit plan” (within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”)), and any other benefit or incentive plan or
agreement sponsored or maintained by Knowles and its Subsidiaries (or to which
Knowles or any of its Subsidiaries has or had any obligation to contribute) for
the benefit of current and former employees of Knowles and its Subsidiaries
(other than any plans required by the law of any applicable jurisdiction to be
sponsored or maintained) (such employees, the “Knowles Employees” and such plans
and arrangements, the “Knowles Plans”). Copies or descriptions of the Knowles
Plans have been or will be furnished or made available to the Buyer.
               (b)   Except as set forth on Schedule 5.13(b), each Knowles Plan
(and each related trust, insurance contract or fund) has been maintained, funded
and administered in all material respects in compliance with the terms of such
plan and all Applicable Laws.
               (c)   None of Knowles or any of its Subsidiaries has within the
most immediately preceding five (5) years with respect to any Knowles Plan
incurred a material liability arising from a “reportable event” (as such term is
used in Section 4043 of ERISA), “prohibited transaction” (as such term is used
in Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”)) or “accumulated funding deficiency” (as such term is used
in Section 412 or 4971 of the Code).
               (d)   No material litigation or administrative or other
proceeding involving any Knowles Plan has, as of the date hereof, occurred or,
to the knowledge of Knowles, is threatened (other than routine claims for
benefits by participants).

11



--------------------------------------------------------------------------------



 



               (e)   Neither Knowles nor any of its Subsidiaries contributes to
a “multiemployer plan” (within the meaning of Section 3(37) of ERISA), and
neither Knowles or any Subsidiary nor any member of the group required to be
aggregated with Knowles or any of its Subsidiaries for purposes of Title IV of
ERISA has incurred any withdrawal liability under Title IV of ERISA which
remains unsatisfied in an amount which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
               (f)   Except as set forth on Schedule 5.13(f), neither Knowles
nor any of its Subsidiaries is a party to or bound by any collective bargaining
or similar labor agreement, and there are no existing or, to the knowledge of
Knowles, threatened material labor disputes involving the current employees of
Knowles or any of its Subsidiaries.
               (g)   Except as set forth on Schedule 5.13(g), with respect to
each Knowles Plan that is a defined benefit pension plan, the present value of
all vested and non-vested accrued benefits under such plan, based upon the
actuarial assumptions used in the most recent actuarial report prepared by such
plan’s actuary (determined in accordance with PBGC methods, factors, and
assumptions applicable to a defined benefit plan terminating on the date for
determination) with respect to such plan did not exceed, as of its latest
valuation date, the then current value of the assets of such plan allocable to
such accrued benefits. No such plan has been completely or partially terminated.
No proceeding by the PBGC to terminate any such plan has been instituted or, to
the knowledge of Knowles, threatened. Neither Knowles nor any of its
Subsidiaries has incurred any liability to the PBGC or otherwise under Title IV
of ERISA or under the Code with respect to any such defined benefit plan that
has not been satisfied in full, and, to the knowledge of Sellers, no
circumstance exists that would reasonably be expected to result in such a
liability.
          Section 5.14   Taxes. Except as set forth on Schedule 5.14: (i) all
material Returns required to be filed by, or with respect to any activities of,
Knowles or any of its Subsidiaries have been filed (except those under valid
extension); (ii) all material Taxes which were shown to be due on such Returns
have been paid (unless such Taxes are being contested in good faith);
(iii) there is no action, suit, proceeding, investigation, claim or audit now
pending against, or with respect to, Knowles or any of its Subsidiaries in
respect of any Taxes or assessments which, if determined adversely, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect; and (iv) Knowles is not and has not been a United States real property
holding company within the meaning of Section 897(c)(2) of the Code.
          Section 5.15   Environmental Matters. Except as set forth on
Schedule 5.15 or except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:
               (a)   Each of Knowles and its Subsidiaries has been and is in
compliance with all Environmental Laws.

12



--------------------------------------------------------------------------------



 



               (b)   Without limiting the generality of the foregoing, each of
Knowles, its Subsidiaries, and their respective Affiliates has obtained, has
complied with or has timely applied for or requested renewal thereof, and is in
compliance with all Environmental Permits for the occupation of its facilities
and the operation of its business.
               (c)   Neither Knowles, or any of its Subsidiaries nor their
respective Affiliates has received any written notice, report or other
information regarding any actual or alleged material violation of Environmental
Laws, or any material liabilities or potential material liabilities (whether
accrued, absolute, contingent, unliquidated or otherwise), including any
material investigatory, remedial or corrective obligations, relating to any of
them or their facilities arising under Environmental Laws, excluding liabilities
in the nature of obligations arising out of compliance with applicable
Environmental Laws in the ordinary course of business.
               (d)   Sellers, Knowles, and its Subsidiaries have furnished to
Buyer all environmental audits, reports and other material environmental
assessments relating to Knowles’ or its Subsidiaries’ past or current
properties, facilities, or operations that are in their possession.
               (e)   The representations and warranties set forth herein are the
sole and exclusive representations and warranties related to environmental
matters in this Agreement.
          Section 5.16   Real Property.
               (a)   Schedule 5.16(a) lists all material real property owned by
Knowles and/or its Subsidiaries. With respect to each parcel of owned real
property listed on Schedule 5.16(a):
               (i)   the identified owner has good and marketable fee simple
title to the parcel of real property, free and clear of any Encumbrances, except
the encumbrances identified on Schedule 5.16(a)(i) (the “Real Estate
Encumbrances”) and Permitted Encumbrances;
               (ii)   except as identified on Schedule 5.16(a)(ii) there are no
outstanding options or rights of first refusal to purchase the real property, or
any portion or interest of the real property; nor has the identified owner
leased or otherwise granted the right to use or occupy such owned real property
or any portion thereof;
               (iii)   to the knowledge of Knowles the identified owner has
received no notice of actual or threatened special assessments or reassessments
of the real property; and
               (iv)   to the knowledge of Knowles the identified owner has not
received written notice from any Governmental Authority

13



--------------------------------------------------------------------------------



 



regarding any currently pending or threatened condemnation or similar eminent
domain proceeding against the real property.
               (b)   Schedule 5.16(b) lists all material real property leased or
subleased to Knowles. Knowles has delivered to the Buyer true and complete
copies of the leases and subleases listed on Schedule 5.16(b). With respect to
each lease and sublease listed on Schedule 5.16(b):
               (i)   the lease or sublease is legal, valid, binding, enforceable
and in full force and effect (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law)); and
               (ii)   to the knowledge of Knowles no party to the lease or
sublease is in breach or default.
               (c)   The real property identified on Schedule 5.16(a) and the
leased real property identified on Schedule 5.16(b) (collectively, the “Real
Property”) comprise all of the material real property used in the business of
Knowles and its Subsidiaries.
               (d)   To the knowledge of Knowles all buildings, structures,
fixtures, building systems and equipment, and all components thereof, included
in the Real Property (the “Improvements”) are in good condition and repair,
ordinary wear and tear excepted, and sufficient for the operation of the
business of Knowles and its Subsidiaries as currently conducted.
          Section 5.17   Products Liability. As of the date of this Agreement,
there is no Action pending or, to the knowledge of Knowles, threatened against
Knowles or any of its Subsidiaries concerning any product that is designed,
manufactured, distributed, or sold by Knowles or any of its Subsidiaries (a
“Product”), relating to or resulting from an alleged defect in the design,
manufacture, materials or workmanship of any Product, or, with respect to any
Product, any alleged failure to warn or any alleged breach of express warranties
or representations, except for any of the foregoing that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
          Section 5.18   Brokers. Other than Credit Suisse First Boston LLC
(whose fees will be paid by Knowles concurrent with the Closing pursuant to
Section 2.2(c)), neither Knowles nor any of its Subsidiaries has employed any
investment banker, broker or finder or incurred any liability for any investment
banking fees, brokerage fees, commissions or finders’ fees or any other fees or
commissions to investment bankers, brokers or finders in connection with the
transactions contemplated by this Agreement for which Knowles or any of its
Subsidiaries has or could have any liability.

14



--------------------------------------------------------------------------------



 



          Notwithstanding anything contained in Article IV and this Article V or
any other provision of this Agreement, it is the explicit intent of each party
hereto that neither Knowles nor any Seller is making any representation or
warranty whatsoever, express or implied, except those representations and
warranties set forth in Article IV and this Article V, and in entering into this
Agreement and acquiring the Knowles Shares from the Sellers, the Buyer expressly
acknowledges and agrees that it is not relying on any statement, representation
or warranty, including, but not limited to, those which may be contained in any
confidential information memorandum or similar materials containing information
regarding Knowles, its Subsidiaries or any of their businesses or in any
materials provided to the Buyer during the course of its due diligence
investigation of Knowles, other than those representations and warranties set
forth in Article IV and this Article V.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE BUYER
          Each of the Buyer and Parent, severally and jointly, hereby represent
and warrant to Knowles and the Sellers as follows:
          Section 6.1   Organization and Existence. Each of the Buyer and Parent
is a corporation duly incorporated, validly existing and in good standing under
the laws of the State of Delaware and has all corporate power and authority
required to enter into this Agreement and consummate the transactions
contemplated hereby.
          Section 6.2   Authorization. The execution, delivery and performance
by each of the Buyer and Parent of this Agreement and the consummation by each
of them of the transactions contemplated hereby are within the each of the
Buyer’s and Parent’s powers and have been duly authorized by all necessary
action on the part of the Buyer and Parent. This Agreement constitutes,
(assuming the due execution and delivery by each of the other parties hereto), a
legal, valid and binding obligation of the Buyer and Parent, as applicable,
enforceable against each of them in accordance with their terms, except as such
enforcement may be limited by or subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).
          Section 6.3   Non-contravention. Neither the execution and the
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) violate any Applicable Law, except for such violations which,
individually or in the aggregate, would not reasonably be expected to materially
impair or delay the ability of the Buyer or Parent to effect the Closing,
(ii) violate any provision of the certificate of incorporation or bylaws of
Buyer or Parent or (iii) result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel any agreement, contract, lease, license,
instrument, or other arrangement

15



--------------------------------------------------------------------------------



 



to which Buyer, Parent or any of their respective Subsidiaries is a party or by
which their respective properties or assets are bound (or result in the
imposition of any Encumbrances upon any of its assets), except for such
breaches, defaults, accelerations, rights or Encumbrances, which, individually
or in the aggregate, would not reasonably be expected to materially impair or
delay the ability of the Buyer or Parent to effect the Closing.
          Section 6.4   Consents. Except as required under the HSR Act or
Applicable Foreign Antitrust Law, no Consent of, or Filing with, any
Governmental Entity, which has not been obtained or made by the Buyer or Parent,
is required for or in connection with the execution and delivery of this
Agreement by the Buyer and Parent, and the consummation by the Buyer and Parent
of the transactions contemplated hereby, other than such Consents and Filings
the failure of which to obtain or make, individually or in the aggregate, would
not materially impair or delay the ability of the Buyer or Parent to effect the
Closing.
          Section 6.5   Litigation. There are no Actions against either the
Buyer or Parent pending, or to the knowledge of the Buyer or Parent, threatened
in writing against the Buyer or Parent which seek to, and neither the Buyer or
Parent is not subject to any judgments, decrees, injunctions or orders of any
Governmental Entity which, individually or in the aggregate, would enjoin,
rescind or materially delay the transactions contemplated by this Agreement or
otherwise prevent the Buyer or Parent from complying in all material respects
with the terms and provisions of this Agreement.
          Section 6.6   Brokers. None of the Buyer, Parent or any of their
respective directors, officers, employees or affiliates has employed any
investment banker, broker or finder or incurred any liability for any investment
banking fees, brokerage fees, commissions or finders’ fees or any other fees or
commissions to investment bankers, brokers or finders in connection with the
transactions contemplated by this Agreement for which any Seller or any
affiliate thereof, or, in the event the Closing does not occur, any Seller,
Knowles or any of their respective affiliates, has or could have any liability.
          Section 6.7   Investment Intent. The Buyer and Parent acknowledge that
neither the offer nor the sale of the Knowles Shares has been registered under
the Securities Act of 1933, as amended (together with the rules and regulations
promulgated thereunder, the “Securities Act”), or under any state or foreign
securities laws. The Buyer is acquiring the Knowles Shares for its own account
for investment, without a view to, or for a resale in connection with, the
distribution thereof in violation of the Securities Act or any applicable state
securities laws and with no present intention of distributing or reselling any
part thereof. The Buyer will not, and Parent will cause the Buyer not to, so
distribute or resell any of the Knowles Shares in violation of any such law.
          Section 6.8   Available Funds. The Buyer has, and on the Closing Date
will have, sufficient funds to purchase the Knowles Shares and pay the Purchase
Price in accordance with the terms hereof, pay all related fees and expenses and
effect all other transactions contemplated hereby.

16



--------------------------------------------------------------------------------



 



          Section 6.9   Investigation. The Buyer and Parent are knowledgeable
about the industries in which Knowles and its Subsidiaries operate and is
experienced in the acquisition and management of businesses. The Buyer and
Parent have been afforded reasonable access to the books, records, facilities
and personnel of Knowles and its Subsidiaries for purposes of conducting a due
diligence investigation of Knowles. The Buyer and Parent have conducted a
reasonable due diligence investigation of Knowles and its Subsidiaries and has
received satisfactory answers to all inquiries they has made respecting Knowles
and its Subsidiaries and their businesses. To the knowledge of the Buyer and
Parent and except to the extent the Buyer or Parent have otherwise advised the
Sellers’ Representative in writing, none of the representations or warranties in
Articles IV or V is untrue or incorrect.
          Section 6.10   Disclaimer Regarding Projections, Forecasts and
Business Plans. In connection with the Buyer’s and Parent’s investigation of
Knowles, the Buyer and Parent have received from Knowles and its affiliates,
agents and representatives certain projections and other forecasts, including
but not limited to projected financial statements, cash flow items and other
data of Knowles and its Subsidiaries and certain business plan information of
Knowles and its Subsidiaries. The Buyer and Parent acknowledges that there are
uncertainties inherent in attempting to make such projections and other
forecasts and plans and accordingly is not relying on them, that the Buyer and
Parent are familiar with such uncertainties, that the Buyer and Parent are
taking full responsibility for making its own evaluation of the adequacy and
accuracy of all projections and other forecasts and plans so furnished to it,
and that the Buyer shall have no claim against anyone with respect thereto.
Accordingly, the Buyer and Parent acknowledge that, without limiting the
generality of the last paragraph of Article V, none of Knowles, Key or any of
the other Sellers, or any of the representatives, agents or Affiliates of the
foregoing, has made any representation or warranty with respect to such
projections and other forecasts and plans.
          Notwithstanding anything contained in Article VI or any other
provision of this Agreement, it is the explicit intent of each party hereto that
the Buyer is not making any representation or warranty whatsoever, express or
implied, except those representations and warranties set forth in this
Article VI, and in entering into this Agreement and in selling the Knowles
Shares to the Buyer, the Sellers expressly acknowledge and agree that they are
not relying on any statement, representation or warranty other than those
representations and warranties set forth in this Article VI.
ARTICLE VII
COVENANTS
          Section 7.1   Conduct of the Business.
               (a)   From the date hereof until the Closing Date, except as
(i) contemplated by this Agreement, (ii) required by any commitment, agreement,
lease,

17



--------------------------------------------------------------------------------



 



order or instrument to which Knowles or any of its Subsidiaries is a party or
(iii) set forth on Schedule 7.1, Knowles shall, and shall cause its Subsidiaries
to, operate their business in the ordinary course of business consistent with
past practice and (b) from the date hereof to the Closing Date, except as (i)
contemplated by this Agreement, (ii) required by any commitment, agreement,
lease, order or instrument to which Knowles or any Subsidiary is a party or
(iii) set forth on Schedule 7.1, Knowles and its Subsidiaries shall not, except
in the ordinary course of business consistent with past practice, do any of the
following, to the extent applicable, without the prior written consent of the
Buyer (which consent shall not be unreasonably withheld, conditioned or
delayed):
               (i)   grant to any Knowles Employee any increase in compensation
or benefits, except (A) for normal salary increases following performance
reviews and payment of any performance-based incentives upon the achievement of
performance goals as in effect immediately prior to the date of this Agreement,
(B) in connection with any newly hired employees filling positions that are, as
of the date of this Agreement, vacant (or which become vacant due to
terminations of employment and/or promotions) and in connection with any
promotions, (C) as may be required under existing Knowles Plans or (D) as may be
required by Applicable Law;
               (ii)   make any material change in any method of accounting or
accounting practice or policy other than in accordance with GAAP;
               (iii)   amend its Second Restated Certificate of Incorporation,
as amended through the date hereof, or Amended and Restated By-laws (or other
organizational documents);
               (iv)   other than as set forth on Schedule 7.1(iv), redeem or
otherwise acquire any shares of its capital stock or issue any capital stock or
any options, warrants, or other rights to purchase or obtain (including upon
conversion, exchange, or exercise) any of its capital stock;
               (v)   acquire all or a substantial portion of the assets or
capital stock of any business or any corporation, partnership, association or
other business organization or division thereof;
               (vi)   make or incur any capital expenditure (other than as
contemplated under Schedule 7.1(vi)) which, individually, is in excess of
$1,000,000;
               (vii)   pay, loan or advance any amount to, or sell, transfer or
lease any of its assets to, or enter into any agreement or arrangement with, the
Sellers or any of their respective affiliates (other than Knowles and its
Subsidiaries);

18



--------------------------------------------------------------------------------



 



               (viii)   amend or terminate any Material Contract, or enter into
any agreement that, if existing on the date of this Agreement, would be a
Material Contract, except as required by law or such Material Contract;
               (ix)   modify, amend, terminate or permit the lapse of, in any
material manner, any lease of, operating agreement or other agreement relating
to any real property material to the business of Knowles and its Subsidiaries
(except for the lapse or termination of any lease or agreement in accordance
with its terms);
               (x)   permit any of its assets to become subjected to any
Encumbrance which would reasonably be expected to result in a Material Adverse
Effect, other than those Encumbrances existing prior to the date of this
Agreement which would be removed at or prior to Closing or except as required by
Applicable Law;
               (xi)   other than as set forth on Schedule 7.1(xi), sell, lease
or otherwise dispose of any of its assets which are material, individually or in
the aggregate, to Knowles and its Subsidiaries taken as a whole; or
               (xii)   incur or assume any liabilities, obligations or
indebtedness for borrowed money or guarantee any such liabilities, obligations
or indebtedness that would otherwise remain outstanding following the Closing;
and
               (xiii)   delay payments to vendor or suppliers beyond normal and
ordinary payment terms (except with respect to payment obligations being
contested in good faith) in any material respect or offer any material
inducements or incentives to customers to pay earlier than normal and ordinary
payment terms, in each case, other than as may be reasonably customary in the
industries in which Knowles and its Subsidiaries operate.
               (b)   Other than the right to consent or withhold consent with
respect to the foregoing matters, nothing contained herein shall give the Buyer
any right to manage, control, direct or be involved in the management of
Knowles, its Subsidiaries or the Business prior to the Closing.
          Section 7.2   Access to Information.
               (a)   From the date of this Agreement until the earlier of the
termination of this Agreement and the Closing, Knowles shall give the Buyer and
its authorized representatives reasonable access to the offices, executive
officers, properties, books and records of Knowles and its Subsidiaries during
normal business hours and upon reasonable prior notice, provided that such
access shall not interfere with normal operations

19



--------------------------------------------------------------------------------



 



of Knowles and its Subsidiaries, and shall furnish to the Buyer and its
authorized representatives such financial and operating data and other
information as the Buyer may reasonably request; provided, however, that the
foregoing shall not require Knowles or its Subsidiaries to provide any such
access or furnish any such information that in its reasonable judgment would
result in the disclosure of any trade secrets of third parties or violate any
Applicable Law or violate any obligations with respect to confidentiality or, in
the reasonable judgment of Knowles, compromise or constitute a waiver of any
attorney-client privilege of Knowles or its Subsidiaries.
               (b)   Any information regarding Knowles and its Subsidiaries
heretofore obtained from or on behalf of the Sellers or Knowles or any of its
Subsidiaries by the Buyer or hereafter obtained from or on behalf of the Sellers
or Knowles or any of its Subsidiaries by the Buyer shall be subject to the terms
of the Confidentiality Agreement and such information shall be held by the Buyer
in accordance with the terms of such Confidentiality Agreement.
          Section 7.3   Cooperation; Regulatory Filings. The Buyer and Knowles
agree to reasonably cooperate with each other and to use their respective
reasonable efforts to facilitate the completion of the transactions contemplated
hereunder as promptly as practicable, including, without limitation, furnishing
to each other such necessary information and reasonable assistance as may be
reasonably requested in connection with the preparation of necessary Filings or
submissions to any Governmental Entity in connection with the transactions
contemplated hereby. Without limiting the foregoing, to the extent applicable,
Knowles, the Sellers and the Buyer shall make or cause to be made as soon as
practicable after the date hereof (to the extent not already made) all Filings
required by the parties hereto or on their behalf under the HSR Act or
Applicable Foreign Antitrust Law relating to the transactions contemplated
hereby and shall use their reasonable efforts to cause the waiting period
thereunder to expire as quickly as possible.
          Section 7.4   Post-Closing Books and Records. After the Closing, upon
reasonable written notice, the Buyer shall furnish or cause to be furnished to
the Sellers and their respective counsel, auditors and representatives access,
during normal business hours, such information and assistance relating to
Knowles and its Subsidiaries as is reasonably necessary for financial reporting
and accounting matters, the preparation and filing of any Return or the defense
of any Tax claim or assessment. Each Seller shall reimburse Knowles for
reasonable out-of-pocket costs and expenses incurred in assisting such Seller
pursuant to this Section 7.4.
          Section 7.5   Expenses. Except as otherwise provided in this
Agreement, whether or not the Closing takes place, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses.

20



--------------------------------------------------------------------------------



 



          Section 7.6   Benefit Plans.
               (a)   Continuation of Compensation and Benefits. To the extent
permitted by law, during the period through the first (1st) anniversary of the
Closing Date (the “Protected Period”), the Buyer shall, or shall cause Knowles
and its Subsidiaries (or any successor thereof) to, provide Knowles Employees
with compensation levels (including base salary and wage rates and target bonus
opportunities) and benefits that are, in the aggregate, no less favorable than
to those provided to such employees under the Knowles Plans immediately prior to
the Closing Date; provided, however, that during the Protected Period, the Buyer
shall, or shall cause Knowles and its Subsidiaries (or any successor thereof)
to, maintain the severance plans set forth on Schedule 7.6(a) without adverse
amendment thereto.
               (b)   Service Credit; Pre-Existing Conditions; Co-payments and
Deductibles.
               (i)   The Buyer shall cause each Knowles Employee to be given
credit for all purposes (except for accrual of benefits under any qualified
defined benefit pension plans) for all service, on and prior to the Closing
Date, with Knowles and its Subsidiaries (to the extent taken into account under
similar Knowles Plans in effect immediately prior to the Closing Date) under
each employee benefit plan, program and arrangement maintained for his or her
benefit on or after the Closing Date.
               (ii)   With respect to any welfare benefit plans maintained for
the benefit of Knowles Employees on and after the Closing Date, the Buyer shall
(i) cause there to be waived any pre-existing condition limitations and waiting
periods and (ii) give effect, in determining any deductible and maximum
out-of-pocket limitations for the year in which the Closing Date occurs, to
claims incurred and amounts paid by, and amounts reimbursed to, such employees
under similar Knowles Plans in effect immediately prior to the Closing Date.
               (c)   Incentive Plans. On the Closing Date, Knowles shall pay all
amounts due any eligible Knowles Employee under the Retention Incentive Plan,
the Asia Retention Incentive Plan, the Value Enhancement Incentive Plan and the
Asia Value Enhancement Incentive Plan, each as set forth on Schedule 7.6(c)(i).
               (d)   Employment Agreements. Following the Closing, the Buyer
shall, and shall cause its affiliates (including Knowles) to, honor in
accordance with its terms each employment agreement entered into between Knowles
and a Knowles Employee that is in effect immediately prior to the Closing.
          Section 7.7   Termination of Certain Agreements. Except as set forth
on Schedule 7.7, all agreements between any Seller or any affiliate of any
Seller (other than Knowles and its Subsidiaries), on the one hand, and any of
Knowles or any of its Subsidiaries,

21



--------------------------------------------------------------------------------



 



on the other hand, shall be terminated as of the Closing Date, and all
obligations and liabilities thereunder shall be satisfied on the Closing Date
other than any agreements relating to the indemnification of current directors
and officers of Knowles or any of its Subsidiaries.
          Section 7.8   FIRPTA Certificate. Immediately prior to the Closing,
Knowles shall furnish to the Buyer a certification in accordance with Treasury
Regulation Section 1.445-2(c), certifying that an interest in Knowles is not a
United States real property interest because Knowles is not and has not been a
United States real property holding corporation (as defined in Section 897(c)(2)
of the Code) during the applicable period specified in Section 897(c)(1)(A)(ii)
of the Code.
          Section 7.9   Director and Officer Liability and Indemnification. For
the duration of the period of six (6) years commencing on the Closing Date, the
Buyer shall not, and shall not permit Knowles or any of its Subsidiaries to
amend, repeal or otherwise modify any provision in Knowles’ or any of its
Subsidiaries’ certificate of incorporation (or equivalent governing document) or
bylaws relating to the exculpation or indemnification of any officers and/or
directors (unless required by law), it being the intent of the parties hereto
that the present (as of the Closing) and former officers and directors of
Knowles and its Subsidiaries shall continue to be entitled to such exculpation
and indemnification to the full extent of the law. In addition, the Buyer shall
cause Knowles to maintain in effect for the duration of the period of six
(6) years commencing on the Closing Date directors’ and officers’ liability
insurance covering those persons who are currently covered by Knowles’
directors’ and officers’ liability insurance policy with coverage limits not
lower in any respect than, and otherwise on terms no less favorable to the
insured parties than, Knowles’ insurance coverage as in effect on the date
hereof. This covenant is intended to be for the benefit of, and shall be
enforceable by, each of the present and former officers and directors of Knowles
or any of its Subsidiaries.
          Section 7.10   Knowles Europe Pension Plan. The Buyer shall indemnify
each of the Sellers and all associated and connected persons (as those terms are
defined in Sections 249 and 435 of the Insolvency Act 1986) of the Sellers
against all liability, costs and/or expenses each of them might incur because of
the issuance of contribution notices and/or financial support directions under
the Pensions Act 2004 or by virtue of Section 75 Pensions Act 1995 in respect of
the Knowles Europe Pension Plan and all other liability each may incur in
respect of the Knowles Europe Pension Plan as a consequence of the acquisition
of the Knowles Shares by the Buyer. This covenant is intended to be for the
benefit of, and shall be enforceable by, each of the Sellers associated and
connected persons (as those terms are defined in Sections 249 and 435 of the
Insolvency Act 1986).
          Section 7.11   Exclusivity. Neither Key nor Knowles shall (a) solicit,
initiate or encourage the submission of any proposal or offer from any Person
relating to the acquisition of any capital stock or other voting securities, or
any substantial portion of the assets, of Knowles and its Subsidiaries
(including any acquisition structured as a merger, consolidation or share
exchange), or (b) participate in any discussions or negotiations

22



--------------------------------------------------------------------------------



 



regarding, furnish any non-public information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any
Person (other than the Buyer, Parent or their respective Affiliates) to do or
seek any of the foregoing.
ARTICLE VIII
CONDITIONS TO CLOSING
          Section 8.1   Conditions to Obligation of the Buyer. The obligation of
the Buyer to consummate the Closing is subject to the reasonable satisfaction
(or waiver, in whole or in part, to the extent permitted by Applicable Law, by
the Buyer) on and as of the Closing Date of each of the following conditions:
               (a)   (i) Knowles and each Seller shall have performed and
satisfied in all material respects each of its respective agreements and
obligations set forth in this Agreement required to be performed and satisfied
by each of them at or prior to the Closing except to the extent that the failure
to have performed or satisfied such agreements or obligations, individually or
in the aggregate, have not resulted in a material diminution in the value of
Knowles to the Buyer; (ii) the representations and warranties of Knowles and the
Sellers contained in this Agreement shall be complete, true and correct as of
the Closing Date, as if made at and as of such date (except that those
representations and warranties which are made as of a specific date shall be
complete and correct only as of such date), except to the extent that breaches
thereof, individually or in the aggregate, have not had, and would not
reasonably be expected to have, a Material Adverse Effect; and (iii) the Buyer
shall have received a certificate signed by an authorized officer of Knowles to
the foregoing effect.
               (b)   The waiting period applicable to the purchase and sale of
the Knowles Shares under the HSR Act shall have been terminated or shall have
expired and all material Consents of and Filings with any Governmental Entity,
including under Applicable Foreign Antitrust Law, which are necessary for the
consummation by the Buyer of the transactions contemplated by this Agreement
shall have been obtained or made, except for such Consents and Filings, the
failure of which to obtain, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect and the failure of
which to obtain would not subject the Buyer or any officer, director or agent of
the Buyer to civil or criminal liability.
               (c)   No temporary restraining order, preliminary or permanent
injunction, cease and desist order or other legal restraint or prohibition of
any Governmental Entity preventing the purchase and sale contemplated hereby or
the consummation of the transactions to be effected by the Buyer at the Closing
shall be in effect.
               (d)   Knowles shall have executed and delivered to the Buyer the
certificate referenced in Section 7.8.

23



--------------------------------------------------------------------------------



 



     The Buyer may waive any condition specified in this Section 8.1 by
providing a written waiver at or prior to the Closing.
          Section 8.2   Conditions to Obligation of the Sellers. The obligations
of the Sellers to consummate the Closing are subject to the reasonable
satisfaction (or waiver, in whole or in part, to the extent permitted by
Applicable Law, by the Sellers’ Representative) of each of the following
conditions:
               (a)   (i) The Buyer shall have performed and satisfied in all
material respects each of its agreements and obligations set forth in this
Agreement required to be performed and satisfied by it at or prior to the
Closing; (ii) the representations and warranties of the Buyer contained in this
Agreement, shall be complete and correct at and as of the Closing Date, as if
made at and as of such date (except that those representations and warranties
which are made as of a specific date shall be complete and correct only as of
such date), except to the extent that breaches thereof, individually or in the
aggregate, have not had, and would not reasonably be expected to have, a
material adverse effect on the ability of the Buyer to perform its obligations
under this Agreement; and (iii) the Sellers shall have received a certificate
signed by an authorized officer of the Buyer to the foregoing effect.
               (b)   The waiting period applicable to the purchase and sale of
the Shares under the HSR Act shall have been terminated or shall have expired
and all material Consents of and Filings with any Governmental Entity, including
under Applicable Foreign Antitrust Law, which are necessary for the consummation
of the transactions by the Sellers contemplated by this Agreement shall have
been obtained or made, except for such Consents and Filings the failure of which
to obtain, individually or in the aggregate, would not reasonably be expected to
have a material adverse effect on the ability of the Buyer to perform its
obligations under this Agreement and the failure of which to obtain would not
subject any Seller or any officer, director or agent of any Seller to civil or
criminal liability.
               (c)   No temporary restraining order, preliminary or permanent
injunction, cease and desist order or other legal restraint or prohibition of
any Governmental Entity preventing the purchase and sale contemplated hereby or
the consummation of the transactions to be effected by the Sellers at the
Closing shall be in effect.

24



--------------------------------------------------------------------------------



 



ARTICLE IX
TERMINATION, AMENDMENT AND WAIVER
          Section 9.1   Termination.
               (a)   Notwithstanding anything to the contrary in this Agreement,
this Agreement may be terminated and the transactions contemplated hereby
abandoned at any time prior to the Closing (i) by mutual written consent of the
Sellers’ Representative and the Buyer, (ii) by the Sellers’ Representative or
the Buyer, if the Closing does not occur on or prior to December 31, 2005 (the
“Outside Date”); provided, however, that the party seeking termination pursuant
to this clause (ii) is not in breach of any of its representations, warranties,
covenants or agreements contained in this Agreement, (iii) by the Sellers’
Representative or the Buyer if, as a result of action or inaction by the other
party, the Closing shall not have occurred on or prior to the date that is ten
(10) Business Days following the date on which all of the conditions to Closing
set forth in Section 8.1 or 8.2 are satisfied or waived, (iv) by the Seller’s
Representative or the Buyer if any Governmental Entity shall have issued a
order, decree or ruling or taken any other action (which the parties hereto
shall use all reasonable efforts to lift) permanently restrains, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby and
such order, decree, ruling or other action shall have become final and
non-appealable; (v) by the Buyer if the Sellers or Knowles shall have breached
in any material respect any of their representations, warranties, covenants or
other agreements contained in this Agreement, which breach (i) cannot be cured
by the Outside Date and (ii) which would result in any of the conditions in
Section 8.1 not being satisfied by the Outside Date; or (vi) by the Sellers’
Representative if the Buyer or Parent shall have breached in any material
respect any of their representations, warranties, covenants or other agreements
contained in this Agreement, which breach cannot be cured, which would result in
any of the conditions in Section 8.2 not being satisfied by the Outside Date.
               (b)   In the event of termination by any party hereto pursuant to
this Section 9.1, written notice thereof shall forthwith be given to the other
party and the transactions contemplated by this Agreement shall be terminated,
without further action by any party. If the transactions contemplated by this
Agreement are terminated as provided herein, the Buyer shall promptly return to
the Sellers’ Representative and its affiliates all documents and other material
received from or on behalf of such Persons relating to the transactions
contemplated hereby, whether so obtained before or after the execution hereof.
               (c)   If this Agreement is terminated and the transactions
contemplated hereby are abandoned as described in this Section 9.1, this
Agreement shall become null and void and of no further force and effect, except
for the provisions of (i) Sections 5.18 and 6.6 relating to broker’s fees, (ii)
this Section 9.1, (iii) Section 10.10 relating to publicity, (iv) Section 7.5
relating to certain expenses, (v) Section 10.2 relating to notices,
(vi) Section 10.7 relating to governing law, (vii) Section 10.9 relating to

25



--------------------------------------------------------------------------------



 



consent to jurisdiction, (viii) Section 10.12 relating to the Sellers’
Representative, (ix) Section 10.16 relating to the construction and
interpretation of this Agreement, and provided that the provisions of the
Confidentiality Agreement shall continue in full force and effect. Nothing in
this Section 9.1 shall be deemed to release any party hereto from any liability
for any willful and intentional breach by such party of the terms and provisions
of this Agreement.
          Section 9.2   Amendments and Waivers. This Agreement may not be
amended except by an instrument in writing signed on behalf of the Buyer and the
Sellers’ Representative. Any of the parties hereto may, by an instrument in
writing signed on behalf of such party, waive compliance by any other party
hereto with any term or provision of this Agreement that such other party hereto
was or is obligated to comply with or perform.
ARTICLE X
MISCELLANEOUS
          Section 10.1   No Survival. The representations and warranties made in
this Agreement or in any other agreement, certificate or other document extended
in connection herewith shall not survive the Closing. The covenants and
agreements contained in this Agreement and to be performed at or prior to the
Closing shall not survive the Closing; the covenants and agreements contained
herein to be performed or complied with after the Closing shall survive the
Closing in accordance with their respective terms.
          Section 10.2   Notices. All notices, requests and other communications
hereunder shall be in writing (including wire, telefax or similar writing) and
shall be sent, delivered or mailed, addressed, or telefaxed:

     
(a)  
  if to the Buyer or Parent, to:
 
   
 
  Dover Electronics, Inc.
 
  267 Lowell Road, Suite 100
 
  Hudson, New Hampshire 03051-4916
 
  Attention: Robert A. Livingston
 
  Facsimile: (603) 578-4025
 
   
 
  Dover Corporation
 
  280 Park Avenue
 
  New York, New York 10017-1292
 
  Attention: Joseph Schmidt
 
  Facsimile: (212) 922-1656

26



--------------------------------------------------------------------------------



 



     
 
  with a copy (which shall not constitute notice) to:
 
   
 
  Coughlin & Gerhart, LLP
 
  20 Hawley Street
 
  P.O. Box 2039
 
  Binghamton, New York 13902
 
  Attention: Robert J. Smith
 
  Facsimile: (607) 723-1530
 
   
(b)  
  if to Knowles, to:
 
   
 
  Knowles Electronics Holdings, Inc.
 
  1151 Maplewood Drive
 
  Itasca, Illinois 60143
 
  Attention: James H. Moyle
 
  Facsimile: (630) 285-5804
 
   
 
  with a copy (which shall not constitute notice) to each of:
 
   
 
  Key Acquisition, L.L.C.
 
  c/o Doughty Hanson & Co., Inc.
 
  152 West 57th Street
 
  New York, New York 10019
 
   
 
  Attention: Company Secretary
 
  Facsimile: (212) 641-3750
 
   
 
  Skadden, Arps, Slate, Meagher & Flom (UK) LLP
 
  40 Bank Street
 
  Canary Wharf
 
  London E14 5DS, England
 
  Attention: Allan Murray-Jones
 
  Facsimile: (44) 207-519-7070
 
   
 
  and
 
   
 
  Skadden, Arps, Slate, Meagher & Flom LLP
 
  4 Times Square
 
  New York, New York 10036
 
   
 
  Attention: Mark C. Smith
 
                  Allison R. Schneirov
 
  Facsimile: (212) 735-2000

27



--------------------------------------------------------------------------------



 



     
(c)  
  if to the Sellers, to the Sellers’ Representative:
 
   
 
  Key Acquisition, L.L.C.
 
  c/o Doughty Hanson & Co., Inc.
 
  152 West 57th Street
 
  New York, New York 10019
 
  Attention: Company Secretary
 
  Facsimile: (212) 641-3750
 
   
 
  with a copy (which shall not constitute notice) to each of:
 
   
 
  Skadden, Arps, Slate, Meagher & Flom (UK) LLP
 
  40 Bank Street
 
  Canary Wharf
 
  London E14 5DS, England
 
  Attention: Allan Murray-Jones
 
  Facsimile: (44) 207-519-7070
 
   
 
  and
 
   
 
  Skadden, Arps, Slate, Meagher & Flom LLP
 
  4 Times Square
 
  New York, New York 10036
 
  Attention: Mark C. Smith
 
                  Allison R. Schneirov
 
  Facsimile: (212) 735-2000

Each such notice, request or other communication shall be given (i) by mail
(postage prepaid, registered or certified mail, return receipt requested),
(ii) by hand delivery, (iii) by nationally recognized courier service or (iv) by
telefax, receipt confirmed (with a confirmation copy to be sent by first class
mail; provided that the failure to send such confirmation copy shall not prevent
such telefax notice from being effective). Each such notice, request or
communication shall be effective (i) if mailed, three days after mailing at the
address specified in this Section 10.1 (or in accordance with the latest
unrevoked written direction from such party), (ii) if delivered by hand or by
nationally recognized courier service, when delivered at the address specified
in this Section 10.1 (or in accordance with the latest unrevoked written
direction from the receiving party) and (iii) if given by telefax, when such
telefax is transmitted to the telefax number specified in this Section 10.1 (or
in accordance with the latest unrevoked written direction from the receiving
party), and the appropriate confirmation is received.
          Section 10.3   Schedules. Disclosures included in any schedule to this
Agreement (a “Schedule”) shall be considered to be made for purposes of all
Schedules if it is reasonably apparent from the face of such disclosure that the
disclosure would also be applicable to some other Schedule. Inclusion of any
matter or item in any Schedule does not imply that such matter or item would,
under the provisions of this Agreement,

28



--------------------------------------------------------------------------------



 



have to be included in any Schedule or that such matter or term is otherwise
material. In addition, matters disclosed in any Schedule are not necessarily
limited to matters required by this Agreement to be disclosed in the Schedules,
and any such additional matters are set forth for informational purposes only
and do not necessarily include other matters of a similar nature.
          Section 10.4   Severability. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid or enforceable, such provision and (b) the remainder
of this Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.
          Section 10.5   Counterparts. This Agreement may be executed in two
(2) or more counterparts (including by means of facsimile), each of which shall
be deemed an original and all of which shall, taken together, be considered one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.
          Section 10.6   Entire Agreement; No Third Party Beneficiaries. This
Agreement (a) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties hereto
with respect to the subject matter hereof and (b) other than with respect to
Section 7.9, is not intended to confer upon any Person (including any Knowles
Employee) other than the parties hereto, any rights or remedies hereunder;
provided that nothing herein shall be construed to modify or supersede the
Confidentiality Agreement, it being understood that such Confidentiality
Agreement shall continue to be in full force and effect notwithstanding the
execution or termination of this Agreement.
          Section 10.7   Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws, and not the laws governing
conflicts of laws (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law), of the State of New York.
          Section 10.8   Specific Performance. The parties hereto hereby agree
that irreparable damage would occur in the event that the provisions of this
Agreement were not performed in accordance with their specific terms.
Accordingly, it is hereby agreed that the parties hereto shall be entitled to an
injunction or injunctions to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.

29



--------------------------------------------------------------------------------



 



          Section 10.9   Consent to Jurisdiction. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the Southern District of New York located in the borough of Manhattan
in the City of New York, or if such court does not have jurisdiction, the
Supreme Court of the State of New York, New York County, for the purposes of any
suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each of the parties hereto hereby further
agrees that service of any process, summons, notice or document by United States
registered mail to the respective address of such party set forth in
Section 10.2 shall be effective service of process for any action, suit or
proceeding in New York with respect to any matters to which it has submitted to
jurisdiction as set forth above in the immediately preceding sentence. Each of
the parties hereto hereby irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in (a) the United States
District Court for the Southern District of New York or (b) the Supreme Court of
the State of New York, New York County, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.
          Section 10.10   Publicity. None of the parties hereto nor their
respective affiliates shall issue or cause the publication of any press release
or other public announcement or communication with respect to the transactions
contemplated by this Agreement without the consent of the Sellers’
Representative (with respect to the Sellers) and the Buyer, which consent shall
not be unreasonably withheld or withdrawn, except to the minimum extent
necessary to comply with the requirements of law or the regulations or policies
of any securities exchange, in which case the party hereto required to make the
release or statement or communication shall allow the Sellers’ Representative or
the Buyer, as the case may be, reasonable time to comment on such release or
statement or communication in advance of such issuance, disclosure or filing.
          Section 10.11   Assignment. Neither this Agreement nor any of the
rights or obligations hereunder shall be assigned by any of the parties hereto
without the prior written consent of each of the other parties hereto. Subject
to the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns. Any attempted assignment in violation of the
terms of this Section 10.11 shall be null and void, ab initio.
          Section 10.12   Sellers’ Representative.
               (a)   Each of the Sellers hereby authorizes and appoints Key as
its agent, proxy, attorney-in-fact and representative under this Agreement (the
“Sellers’ Representative”) to take such action, as it determines in its judgment
appropriate, on behalf of such Seller, to exercise such rights, power and
authority, as are authorized, delegated and granted to the Sellers’
Representative on behalf of the Sellers (including, to give and receive notices
and communications, to receive on behalf of and deliver to any Seller any

30



--------------------------------------------------------------------------------



 



amounts due to such Seller under this Agreement, to waive satisfaction of the
conditions to the Sellers’ obligations to consummate the Closing pursuant to
Section 8.2, to terminate or consent to the termination of this Agreement
pursuant to Section 9.1(a), to amend this Agreement pursuant to Section 9.2, to
consent to or comment on public communications pursuant to Section 10.10 and to
take all actions necessary or appropriate in the judgment of the Sellers’
Representative for the accomplishment of the foregoing). By its execution
hereof, each Seller hereby authorizes, delegates and grants to the Sellers’
Representative authority to take all actions that this Agreement provides are to
be taken by the Sellers’ Representative.
               (b)   Each Seller agrees that the Sellers’ Representative shall
not (i) be liable for any actions taken or omitted to be taken by it or any
agent employed by it under or in connection with this Agreement or the
transactions contemplated hereby, or (ii) owe any fiduciary duty or have any
fiduciary responsibility to any of the Sellers or Knowles as a result of their
actions taken as the Sellers’ Representative pursuant to this Agreement, except
for such actions taken or omitted to be taken resulting from the Sellers’
Representative’s gross negligence or willful misconduct. Without limiting the
foregoing, (i) each Seller, jointly and severally, hereby agrees to defend,
indemnify and hold harmless the Sellers’ Representative and its Affiliates and
each of their respective officers, directors, employees and agents from and
against all expenses (including fees and expenses of counsel), losses, claims,
fines, liabilities, damages, judgments or amounts paid in settlement in respect
of any threatened, pending or completed claim, action, suit or proceeding,
whether criminal, civil, administrative or investigative, based on, arising out
of or relating to the fact that such Person is or was a Sellers’ Representative
hereunder or arising out of acts or omissions of such Person in such capacity
occurring on or prior to the Closing (including in respect of acts or omissions
in connection with this Agreement and the transactions contemplated hereby). The
Sellers’ Representative shall not be liable to any Seller for any apportionment
or distribution of payments made by it in good faith, and, if any such
apportionment or distribution is subsequently determined to have been made in
error, the sole recourse of any Seller to whom payment was due, but not made,
shall be to recover from other Sellers, as applicable, any payment in excess of
the amount to which they are determined to have been entitled pursuant to this
Agreement.
          Section 10.13   Waiver. FROM AND AFTER THE CLOSING, EXCEPT FOR ANY
RIGHTS OR CLAIMS OF OR BY ANY FORMER OFFICER OR DIRECTOR OF KNOWLES OR ITS
SUBSIDIARIES TO OR FOR INDEMNIFICATION FROM KNOWLES OR ANY OF ITS SUBSIDIARIES
(AND EXCEPT AS SET FORTH IN SECTION 7.9 HEREOF), THE SELLERS AND THE BUYER
HEREBY RELEASE AND FOREVER DISCHARGE KNOWLES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, SHAREHOLDERS, EMPLOYEES, AGENTS, REPRESENTATIVES, SUBSIDIARIES,
AFFILIATES, SUCCESSORS AND ASSIGNS OF AND FROM ANY AND ALL CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, LIABILITIES, DAMAGES, EXPENSES AND SUITS OF EVERY
KIND, CHARACTER AND DESCRIPTION, KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, OTHER
THAN FOR FRAUD, WHICH THE SELLERS OR THE BUYER

31



--------------------------------------------------------------------------------



 



MAY HAVE HAD AT ANY TIME HERETOFORE, MAY HAVE NOW OR MAY HAVE AT ANY TIME
HEREAFTER, ARISING FROM, RELATING TO, RESULTING FROM OR IN ANY MANNER INCIDENTAL
TO ANY AND EVERY MATTER, THING OR EVENT WHATSOEVER OCCURRING OR FAILING TO OCCUR
AT ANY TIME IN THE PAST UP TO AND INCLUDING THE DATE OF THIS AGREEMENT AND, BY
RECEIPT OF THE CONSIDERATION TO BE RECEIVED BY SUCH SELLER AND THE KNOWLES
SHARES TO BE RECEIVED BY THE BUYER AT CLOSING, UP TO AND INCLUDING THE CLOSING,
INCLUDING MATTERS RELATING TO (I) KNOWLES, (II) THE KNOWLES SHARES, THE OPTIONS
OR ANY OTHER OWNERSHIP INTEREST IN KNOWLES AND ITS SUBSIDIARIES AND (III) ANY
INFORMATION PROVIDED BY THE COMPANIES TO THE SELLERS AND THE BUYER IN CONNECTION
WITH OR RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
          Section 10.14   Parent Guarantee.
               (a)   Parent, as primary obligor and not merely as surety,
hereby, absolutely, unconditionally and irrevocably guarantees to the Sellers,
for the benefit of the Sellers and their respective successors, transferees and
assigns, the prompt and complete performance by the Buyer of all of its
covenants, agreements, obligations and liabilities under or pursuant to this
Agreement, whether fixed, contingent, now existing or hereafter arising,
created, assumed, incurred or acquired, in each case subject to the terms and
conditions of this Agreement, including the obligation of the Buyer to pay the
Purchase Price and any other amounts that may be payable by the Buyer under or
in connection with the Purchase Agreement (collectively, the “Guaranteed
Obligations”). Until satisfaction in full of the Guaranteed Obligations, Parent
expressly waives any and all rights of subrogation, reimbursement, indemnity,
exoneration, contribution or any other claim which Parent may now or hereafter
have against the Sellers arising from the existence or performance of this
Agreement.
               (b)   The obligations of Parent hereunder are independent of the
obligations of Buyer with respect to all or any part of the Guaranteed
Obligations and, in the event of any default hereunder, a separate action or
actions may be brought and prosecuted against Parent. In addition, the
obligations of Parent hereunder are primary and unconditional and the Sellers
shall not be required to bring an action against the Buyer to enforce its rights
against Parent with respect to the Guaranteed Obligations.
          Section 10.15   Acknowledgement of Disclosure, etc.. Buyer
acknowledges the matters set forth on Schedule 10.15 and agrees (x) that it is
purchasing Knowles subject to all liabilities arising from these disclosed
matters and (y) that such liabilities, if any, shall not result in the failure
to satisfy any condition to the obligations of the Buyer set forth in Section
8.1 or, for the avoidance of doubt, any liability on the part of the Sellers.

32



--------------------------------------------------------------------------------



 



          Section 10.16   Construction.
               (a)   The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
               (b)   The descriptive headings herein are inserted for
convenience only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement. References in this Agreement to any gender
include references to all genders, and references to the singular include
references to the plural and vice versa. The words “include”, “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation”. Unless otherwise noted, references in this
Agreement to Articles, Sections, Exhibits, Schedules, Appendices and Attachments
shall be deemed references to Articles and Sections of, and Exhibits, Schedules,
Appendices and Attachments to, this Agreement. All references to this Agreement
shall be deemed to include this Agreement and all Exhibits, Schedules,
Appendices and Attachments to this Agreement, which are made a part hereof and
incorporated herein by reference. Unless the context otherwise requires, the
words “hereof”, “hereby” and “herein” and words of similar meaning when used in
this Agreement refer to this Agreement in its entirety and not to any particular
Article, Section or provision of this Agreement. Unless otherwise indicated,
references in this Agreement to dollars are to United States dollars.

33



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

              KNOWLES ELECTRONICS HOLDINGS, INC.
 
       
 
  By:   /s/ John J. Zei
 
       
 
      Name: John J. Zei
 
      Title:
 
            KEY ACQUISITION, L.L.C.
 
       
 
  By:   /s/ Timothy D. Robson
 
       
 
      Name: Timothy D. Robson
 
      Title: Treasurer

     
 
  /s/ John J. Zei
 
   
 
  John J. Zei
 
   
 
  /s/ Jeffery S. Niew
 
   
 
  Jeffery S. Niew
 
   
 
  /s/ Dennis R. Kirchhoefer
 
   
 
  Dennis R. Kirchhoefer
 
   
 
  /s/ Stephen D. Petersen
 
   
 
  Stephen D. Petersen
 
   
 
  /s/ James E. Knowles
 
   
 
  James E. Knowles
 
   
 
  /s/ James Hugh Knowles
 
   
 
  James Hugh Knowles
 
   
 
  /s/ Charles L. Knowles
 
   
 
  Charles L. Knowles
 
   
 
  /s/ Charles C. Schink
 
   
 
  Hugh C. Schink
 
   
 
  /s/ Reg G. Garratt
 
   
 
  Reg G. Garratt

 



--------------------------------------------------------------------------------



 



     
 
  /s/ Peter V. Loeppert
 
   
 
  Peter V. Loeppert
 
   
 
  /s/ Randyll W. Kjell
 
   
 
  Randyll W. Kjell
 
   
 
  /s/ Susan Knowles Bates
 
   
 
  Susan Knowles Bates
 
   
 
  /s/ Richard J. S. Bates
 
   
 
  Richard J.S. Bates
 
   
 
  /s/ Raymond D. Cabrera
 
   
 
  Raymond D. Cabrera
 
   
 
  /s/ Nancy J. Knowles
 
   
 
  Nancy J. Knowles
 
   
 
  Marital Trust under the
 
  Hugh S. Knowles Trust DTD 8/22/74

         
 
  By:   /s/ Nancy W. Knowles
 
       
 
  Name:   Nancy W. Knowles
 
      Title: Trustee
 
       
 
  By:   /s/ John W. Hupp
 
       
 
  Name:   John W. Hupp
 
      Title: Trustee
 
       
 
  By:   /s/ Beth Engel
 
       
 
  Name:   Bank of America, N.A.
 
      Title: Trustee
 
            Nancy W. Knowles Trust under the
Hugh S. Knowles Trust DTD 8/22/74
 
       
 
  By:   /s/ Nancy W. Knowles
 
       
 
  Name:   Nancy W. Knowles
 
      Title: Trustee
 
       
 
  By:   /s/ John W. Hupp
 
       
 
  Name:   John W. Hupp
 
      Title: Trustee

 



--------------------------------------------------------------------------------



 



         
 
  By:   /s/ Beth Engel
 
       
 
  Name:   Bank of America, N.A.
 
      Title: Trustee
 
            James E. Knowles Trust under the
Hugh S. Knowles Trust DTD 8/22/74
 
       
 
  By:   /s/ Nancy W. Knowles
 
       
 
  Name:   Nancy W. Knowles
 
      Title: Trustee
 
       
 
  By:   /s/ John W. Hupp
 
       
 
  Name:   John W. Hupp
 
      Title: Trustee
 
       
 
  By:   /s/ Beth Engel
 
       
 
  Name:   Bank of America, N.A.
 
      Title: Trustee
 
            James E. Knowles D/O/T dated 12/18/96
 
       
 
  By:   /s/ James E. Knowles
 
       
 
  Name:   James E. Knowles
 
      Title: Trustee
 
            Margaret Knowles Schink u/t/a dtd 10/27/72
 
       
 
  By:   /s/ Margaret Knowles Schink
 
       
 
  Name:   Margaret Knowles Schink
 
      Title: Trustee
 
            The Katherine Knowles Strasburg Separate
Property Revocable Trust u/t/a/ dtd 12/3/88
 
       
 
  By:   /s/ Katherine Knowles Strasburg
 
       
 
  Name:   Katherine Knowles Strasburg
 
      Title: Trustee
 
            The Nancy W. Knowles D/O/T dated 4/18/90
 
       
 
  By:   /s/ Nancy W. Knowles
 
       
 
  Name:   Nancy W. Knowles
 
      Title: Trustee

 



--------------------------------------------------------------------------------



 



              Theodore Knowles Schink u/t/a dtd 12/24/79
 
       
 
  By:   /s/ Katherine Knowles Strasburg
 
       
 
  Name:   Katherine Knowles Strasburg
 
      Title: Trustee
 
            Laura Anne Strasburg u/t/a dtd 12/30/78
 
       
 
  By:   /s/ Margaret Knowles Schink
 
       
 
  Name:   Margaret Knowles Schink
 
      Title: Trustee
 
            Paul A. Strasburg
 
       
 
  By:   /s/ Paul A. Strasburg
 
       
 
  Name:   Paul A. Strasburg
 
      Title: Custodian for Gregory Arthur     Strasburg under the NY Uniform
Gift to
Minors Act
 
            Paul A. Strasburg Revocable Trust u/t/a
dated 10/27/94
 
       
 
  By:   /s/ Paul A. Strasburg
 
       
 
  Name:   Paul A. Strasburg
 
      Title: Trustee
 
            The Bates Children Trust II DTD 12/15/92
 
       
 
  By:   /s/ Susan Knowles Bates
 
       
 
  Name:   Susan Knowles Bates
 
      Title: Trustee
 
       
 
  By:   /s/ Richard J.S. Bates
 
       
 
  Name:   Richard J.S. Bates
 
      Title: Trustee
 
            The Bates Children 1997 Irrevocable Trust
DTD 12/31/97
 
       
 
  By:   /s/ James Hugh Knowles
 
       
 
  Name:   James Hugh Knowles
 
      Title: Successor Trustee

 



--------------------------------------------------------------------------------



 



              The James E. Knowles 1998 Gift Trust for
James
 
       
 
  By:   /s/ James H. Knowles
 
       
 
  Name:   James H. Knowles
 
      Title: Trustee

         
 
  By:   /s/ Robert E. Spellmeyer
 
       
 
      Name: Robert E. Spellmeyer
 
      Title: Trustee
 
            The James E. Knowles 1998 Gift Trust for
Charles
 
       
 
  By:   /s/ Charles L. Knowles
 
       
 
  Name:   Charles L. Knowles
 
      Title: Trustee
 
       
 
  By:   /s/ Robert J. Nelson
 
       
 
      Name: Robert J. Nelson
 
      Title: Trustee
 
            The James E. Knowles 1998 Descendants
Trust for Susan
 
       
 
  By:   /s/ Susan K. Bates
 
       
 
      Name: Susan K. Bates
 
      Title: Trustee
 
       
 
  By:   /s/ Richard J. S. Bates
 
       
 
  Name:   Richard J.S. Bates
 
      Title: Trustee
 
            The Susan Knowles Bates 1998 Family
Trust
 
       
 
  By:   /s/ James Hugh Knowles
 
       
 
      Name: James Hugh Knowles
 
      Title: Trustee
 
       
 
  By:   /s/ Robert Spellmeyer
 
       
 
      Name: Robert Spellmeyer
 
      Title: Trustee

 



--------------------------------------------------------------------------------



 



              The Richard J.S. Bates 1998 Family Trust
 
       
 
  By:   /s/ James Hugh Knowles
 
       
 
  Name:   James Hugh Knowles
 
      Title: Trustee
 
            The Katherine Knowles Strasburg Qualified Annuity
Trust for Laura Anne Strasburg, DTD 8/28/98
 
       
 
  By:   /s/ Margaret Knowles Schink
 
       
 
  Name:   Margaret Knowles Schink
 
      Title: Trustee
 
       
 
  By:   /s/ Marsden S. Blois III
 
       
 
  Name:   Marsden S. Blois III
 
      Title: Trustee
 
            The Katherine Knowles Strasburg Qualified Annuity
Trust for Gregory Arthur Strasburg DTD 8/28/98
 
       
 
  By:   /s/ Margaret Knowles Schink
 
       
 
  Name:   Margaret Knowles Schink
 
      Title: Trustee
 
       
 
  By:   /s/ Marsden S. Blois III
 
       
 
  Name:   Marsden S. Blois III
 
      Title: Trustee
 
            The Katherine Knowles Strasburg Irrevocable Trust
for Laura Anne Strasburg DTD 8/28/98
 
       
 
  By:   /s/ Margaret Knowles Schink
 
       
 
  Name:   Margaret Knowles Schink
 
      Title: Trustee
 
       
 
  By:   /s/ Marsden S. Blois III
 
       
 
  Name:   Marsden S. Blois III
 
      Title: Trustee

 



--------------------------------------------------------------------------------



 



         
 
            The Katherine Knowles Strasburg Irrevocable
Trust for Gregory Arthur Strasburg DTD 8/28/98
 
       
 
  By:   /s/ Margaret Knowles Schink
 
       
 
  Name:   Margaret Knowles Schink
 
      Title: Trustee
 
       
 
  By:   /s/ Marsden S. Blois III
 
       
 
  Name:   Marsden S. Blois III
 
      Title: Trustee
 
            The Laura Anne Strasburg Irrevocable GST Trust
DTD 8/28/98
 
       
 
  By:   /s/ Margaret Knowles Schink
 
       
 
  Name:   Margaret Knowles Schink
 
      Title: Trustee
 
       
 
  By:   /s/ Marsden S. Blois III
 
       
 
  Name:   Marsden S. Blois III
 
      Title: Trustee
 
            The Gregory Arthur Strasburg Irrevocable GST
Trust DTD 8/28/98
 
       
 
  By:   /s/ Margaret Knowles Schink
 
       
 
  Name:   Margaret Knowles Schink
 
      Title: Trustee
 
       
 
  By:   /s/ Marsden S. Blois III
 
       
 
  Name:   Marsden S. Blois III
 
      Title: Trustee
 
            The Margaret Knowles Schink 1998 Gift Trust for
TAD u/a/d 8/14/98
 
       
 
  By:   /s/ Katherine Knowles Strasburg
 
       
 
  Name:   Katherine Knowles Strasburg
 
      Title: Trustee

 



--------------------------------------------------------------------------------



 



              The Margaret Knowles Schink 1998 Gift Trust for
Hugh u/a/d 8/14/98
 
       
 
  By:   /s/ Katherine Knowles Strasburg
 
       
 
  Name:   Katherine Knowles Strasburg
 
      Title: Trustee
 
       
 
  By:   /s/ Hugh C. Schink
 
       
 
  Name:   Hugh C. Schink
 
      Title: Trustee
 
            The Margaret Knowles Schink Annuity 7 Trust u/a/d
9/3/98
 
       
 
  By:   /s/ Katherine Knowles Strasburg
 
       
 
      Name: Katherine Knowles Strasburg
 
      Title: Trustee
 
            The Margaret Knowles Schink Annuity 12 Trust
u/t/a 9/3/98
 
       
 
  By:   /s/ Katherine Knowles Strasburg
 
       
 
  Name:   Katherine Knowles Strasburg
 
      Title: Trustee
 
            The Margaret Knowles Schink 1998 Descendants
Trust u/a/d 8/14/98
 
       
 
  By:   /s/ Katherine Knowles Strasburg
 
       
 
  Name:   Katherine Knowles Strasburg
 
      Title: Trustee
 
            The Margaret Knowles Schink Trust under the Hugh S. Knowles Trust
dated 8/22/74
 
       
 
  By:   /s/ David A. Diamond
 
       
 
      Name: J.P. Morgan Trust Company of Delaware
 
      Title: Trustee

 



--------------------------------------------------------------------------------



 



              The Margaret Knowles Schink Sub-Trust under The Hugh S. Knowles
Trust dated 8/22/74
 
       
 
  By:   /s/ David A. Diamond
 
       
 
      Name: J.P. Morgan Trust Company of Delaware
 
      Title: Trustee
 
            Katherine Knowles Strasburg Trust under The Hugh S. Knowles Trust
dated 8/22/74
 
       
 
  By:   /s/ David A. Diamond
 
       
 
  Name:   J.P. Morgan Trust Company of Delaware
 
      Title: Trustee
 
            The Katherine Knowles Strasburg Sub-Trust under the Hugh S. Knowles
Trust dated 8/22/74
 
       
 
  By:   /s/ David A. Diamond
 
       
 
      Name: J.P. Morgan Trust Company of Delaware
 
      Title: Trustee
 
            The Margaret Knowles Schink 1998 Gift Trust for
Hugh u/a/d 8/14/98
 
       
 
  By:   /s/ Katherine Knowles Strasburg
 
       
 
  Name:   Katherine Knowles Strasburg
 
      Title: Trustee
 
       
 
  By:   /s/ Hugh C. Schink
 
       
 
  Name:   Hugh C. Schink
 
      Title: Trustee
 
            The Margaret Knowles Schink 1998 Gift Trust for
Tad u/a/d 8/14/98
 
       
 
  By:   /s/ Katherine Knowles Strasburg
 
       
 
  Name:   Katherine Knowles Strasburg
Title: Trustee
 
  By:   /s/ Hugh C. Schink
 
       
 
  Name:   Hugh C. Schink
 
      Title: Trustee

 



--------------------------------------------------------------------------------



 



              DOVER ELECTRONICS, INC., as Buyer
 
       
 
  By   /s/ Robert A. Livingston
 
       
 
      Name: Robert A. Livingston
 
      Title: President
 
            DOVER CORPORATION, as Parent,
 
       
 
  By   /s/ Robert A. Tyre
 
       
 
      Name: Robert A. Tyre
 
      Title: Vice President,
 
                Corporate Development

 



--------------------------------------------------------------------------------



 



Appendix A
          As used in the Agreement, the following terms shall have the following
meanings:
          “2001 Option Cancellation Amount” shall have the meaning set forth in
Section 2.3.
          “2001 Optionholders” shall mean those Optionholders to whom 2001
Options have been granted.
          “2001 Options” shall mean the Options granted under Knowles’ 2001
Stock Option Plan.
          “2004 Option Cancellation Amount” shall have the meaning set forth in
Section 2.3.
          “2004 Optionholders” shall mean those Optionholders to whom 2004
Options have been granted.
          “2004 Options” shall mean the Options granted under Knowles’ 2004
Stock Option Plan.
          “Action” shall mean any action, claim, suit, arbitration, proceeding
or investigation by or before any Governmental Entity or arbitration tribunal.
          An “affiliate” of any Person shall mean any other Person that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such first Person.
          “Agreement” shall have the meaning set forth in the heading of the
Agreement.
          “Applicable Foreign Antitrust Law” shall mean and include all foreign
Applicable Law designed or intended to regulate competition or investment
(foreign or otherwise) or to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade.
          “Applicable Law” shall mean, with respect to any Person, any domestic
or foreign, federal, state, provincial or local statute, law, ordinance, rule,
administrative interpretation, regulation, order, writ, injunction, directive,
judgment, decree or other requirement of any Governmental Entity applicable to
such Person or any of their respective properties or assets, in effect as of the
date of this Agreement.
          “Business” shall mean the business of Knowles.

 



--------------------------------------------------------------------------------



 



          “Business Day” shall mean any day other than a Saturday or Sunday or
any day banks in the State of New York are authorized or required to be closed.
          “Buyer” shall have the meaning set forth in the heading of the
Agreement.
          “Cash” means, as of a given time, all cash, cash equivalents and
marketable securities held by, or on behalf of, Knowles or any of its
Subsidiaries at such time.
          “Chase Credit Agreement” shall mean the Credit Agreement, dated as of
June 28, 1999, as amended and restated as of July 21, 1999 and as amended
through the Closing Date, among Knowles, as parent borrower, the lenders party
thereto, the JPMorgan Chase Bank, N.A., as successor to Chase Manhattan Bank, as
Administrative Agent, and Morgan Stanley Senior Funding, Inc., as Syndication
Agent.
          “Closing” shall have the meaning set forth in Section 3.1.
          “Closing Date” shall have the meaning set forth in Section 3.1.
          “Closing Date Debt Obligation Amount” shall mean, as of the Closing
Date, the sum of (i) the outstanding aggregate principal amount of indebtedness
of Knowles on the Closing Date incurred pursuant to the Chase Credit Agreement
and the Xerion Credit Agreement (other than letters of credit or other
contingent obligations), in each case, together with any accrued and unpaid
interest, fees, prepayment penalties, redemption premiums, and other amounts
owing thereunder, plus (ii) the Closing Date Public Notes Obligation Amount,
plus (iii) the outstanding principal amount of the Key Notes on the Closing
Date, together with any accrued and unpaid interest, fees, prepayment penalties,
redemption premiums, and other amounts owing thereunder.
          “Closing Date Public Notes Obligation Amount” shall mean, as of the
Closing Date, the outstanding principal amount of the Public Notes on the
Closing Date, together with any accrued and unpaid interest, fees, prepayment
penalties, redemption premiums, and other amounts owing thereunder to the
applicable redemption date.
          “Code” shall have the meaning set forth in Section 5.13(c).
          “Common Consideration” shall have the meaning set forth
Section 2.2(e).
          “Common Stock” shall have the meaning set forth in the recitals to the
Agreement.
          “Company Financial Statements” shall have the meaning set forth in
Section 5.5.
          “Confidentiality Agreement” shall mean the letter agreement, agreed
and accepted as of June 3, 2005, between Knowles and the Parent.
          “Consent” shall have the meaning set forth in Section 5.2.

A-2



--------------------------------------------------------------------------------



 



          The term “control” (including its correlative meanings “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of the power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).
          “Encumbrances” shall have the meaning set forth in Section 4.2.
          “Environmental Laws” shall mean all applicable federal, state, local
and foreign statutes, regulations, ordinances, and similar provisions having the
force or effect of law, all judicial and administrative orders and
determinations, concerning public health, pollution, or protection of the
environment, including all those relating to the treatment, disposal, discharge,
release, threatened release, or cleanup of any hazardous materials, substances,
or wastes, chemical substances, or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise, or radiation in effect on the date of this
Agreement.
          “Environmental Permits” shall mean all permits, licenses,
registrations, and other authorizations required under applicable Environmental
Laws.
          “Equity Purchase Price” shall have the meaning set forth in
Section 2.1(b).
          “ERISA” shall have the meaning set forth in Section 5.13(a).
          “Filing” shall have the meaning set forth in Section 5.2.
          “GAAP” shall mean United States generally accepted accounting
principles applied in a manner consistent with those used in preparing the
Latest Balance Sheet. With respect to any calculation of Net Working Capital for
the purposes of this Agreement, no change in accounting principles shall be made
from those set forth in the immediately preceding sentence, including, without
limitation, with respect to the nature of accounts, level of reserves or level
of accruals. For purposes of the preceding sentence, “changes in accounting
principles” includes all changes in accounting principles, policies, practices,
procedures or methodologies with respect to financial statements, their
classification or presentation, as well as all changes in practices, methods,
conventions or assumptions (unless required by objective changes in underlying
events) utilized in making accounting estimates.
          “Governmental Entity” shall mean any federal, state, provincial or
local governmental authority, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.
          “Guaranteed Obligations” shall have the meaning set forth in
Section 10.14.
          “HSR Act” shall have the meaning set forth in Section 5.2.

A-3



--------------------------------------------------------------------------------



 



          “Indenture” shall mean the Indenture, dated as of October 1, 1999,
among Knowles, certain of its Subsidiaries and the Bank of New York, as trustee.
          “Intellectual Property Rights” shall have the meaning set forth in
Section 5.11.
          “Key” shall have the meaning set forth in the heading of the
Agreement.
          “Key Notes” shall mean the 10% Senior Subordinated Notes Due
October 15, 2009 of Knowles, issued under the Note Purchase Agreement, dated as
of August 28, 2002, among Knowles, as issuer, certain of its Subsidiaries, as
subsidiary guarantors, and Key, as purchaser.
          “knowledge of Buyer” shall mean the actual knowledge of any executive
officer of the Buyer or Parent.
          “knowledge of Knowles” shall mean the actual knowledge of the key
executives set forth on Schedule C hereto.
          “Knowles” shall have the meaning set forth in the heading of the
Agreement.
          “Knowles Employees” shall have the meaning set forth in
Section 5.13(a).
          “Knowles Plans” shall have the meaning set forth in Section 5.13(a).
          “Knowles Shares” shall have the meaning set forth in the recitals to
the Agreement.
          “Material Adverse Effect” shall mean a material adverse effect on the
business, assets, results of operations or condition (financial or otherwise) of
Knowles and its Subsidiaries, taken as a whole, except any such effect resulting
from or arising in connection with (i) the public announcement of the Sellers’
or any of their affiliates’ intent to sell the business or capital stock of
Knowles and its Subsidiaries, (ii) conditions affecting the acoustic electronics
components manufacturing industry generally, (iii) events affecting the United
States or global economy or capital or financial markets generally, (iv) changes
in general economic conditions affecting the industries in which Knowles and its
Subsidiaries operate, (v) changes in law or applicable regulations or the
official interpretations thereof or in GAAP, (vi) the effect of any war, act of
terrorism, civil unrest or similar event, (vii) any existing event or occurrence
or circumstance with respect to which the Buyer has knowledge as of the date
hereof, (viii) any action taken, or any omission to act, by the Buyer or any of
its Affiliates or (ix) the compliance by Knowles with the terms of, or taking of
any action contemplated or permitted by this Agreement.
          “Material Contracts” shall have the meaning set forth in Section 5.10.

A-4



--------------------------------------------------------------------------------



 



          “Most Recent Balance Sheet” shall have the meaning set forth in
Section 5.6.
          “Most Recent Fiscal Year End” shall mean December 31, 2004.
          “Optionholder” or “Optionholders” shall have the meaning set forth in
Section 2.3.
          “Options” shall have the meaning set forth in Section 2.3.
          “Outside Date” shall have the meaning set forth in Section 9.1(a).
          “Permits” shall have the meaning set forth in Section 5.9.
          “Permitted Encumbrances” shall mean with respect to each parcel of
Real Property: (a) real estate taxes, assessments and other governmental levies,
fees, or charges imposed with respect to such Real Property that are (i) not due
and payable as of the Closing Date or (ii) if due, (A) not delinquent or
(B) being contested in good faith; (b) mechanics’, workmen’s repairmen’s,
warehousemen’s, carrier’s, other similar liens for labor, materials, or supplies
provided with respect to such Real Property incurred in the Ordinary Course of
Business for amounts that are (i) not more than 30 days past due and or
(ii) being contested in good faith; (c) zoning, building codes and other land
use laws regulating the use or occupancy of such Real Property or the activities
conducted thereon which are imposed by any governmental authority having
jurisdiction over such Real Property provided the operation of Knowles’ or any
of its Subsidiaries’ business as currently conducted is not prevented or
restricted by the same; (d) easements, covenants, conditions, restrictions,
licenses, rights-of-way and other similar matters of record affecting title to
such Real Property that do not or would not impair the use or occupancy of such
Real Property in the operation of Knowles’ or its Subsidiaries’ business as
currently conducted thereon; (e) any conditions that may be shown by survey,
title report or physical inspection (whether or not made); (f) liens or title
retention arrangements arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business; liens or title retention arrangements arising under original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business consistent with past
practice; (g) those Encumbrances that will be released on or prior to the
Closing Date; and (h) other Encumbrances which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, trust, association, organization, Governmental
Entity or other entity.
          “Preferred Consideration” shall have the meaning set forth in
Section 2.2(d).

A-5



--------------------------------------------------------------------------------



 



          “Preferred Stock” shall have the meaning set forth in the recitals to
the Agreement.
          “Product” shall have the meaning set forth in Section 5.17.
          “Protected Period” shall have the meaning set forth in Section 7.6.
          “Public Notes” means the 13 1/8% Senior Subordinated Notes Due
October 15, 2009 of Knowles, issued under the Indenture.
          “Purchase Price” shall have the meaning set forth in Section 2.1(b).
          “Purchase Price Disbursement Schedule” shall have the meaning set
forth in Section 2.1(c).
          “Real Property” shall have the meaning set forth in Section 5.16.
          “Return” or “Returns” shall mean all returns, estimated returns,
forms, declarations, reports, claims for refund or information returns or
statements relating to Taxes, including any schedule or attachment thereto, and
including any amendment thereof filed or to be filed with any Tax Authority in
connection with the determination, assessment or collection of Taxes.
          “Schedule” shall have the meaning set forth in Section 10.3.
          “Securities Act” shall have the meaning set forth in Section 6.7.
          “Sellers” shall have the meaning set forth in the heading of the
Agreement.
          “Sellers’ Representative” shall have the meaning set forth in
Section 10.12.
          “Series A-1 Preferred Stock” shall have the meaning set forth in the
recitals to the Agreement.
          “Series A-2 Preferred Stock” shall have the meaning set forth in the
recitals to the Agreement.
          “Stock Plans” shall have the meaning set forth in Section 2.3.
          “Subsidiary” shall mean, with respect to any specified Person, (a) a
corporation fifty percent (50%) or more of the voting or capital stock of which
is, as of the time in question, directly or indirectly owned by such Person and
(b) any partnership, joint venture, association, or other entity in which such
Person, directly or indirectly, owns fifty percent (50%) or more of the equity
economic interest thereof or has the power to elect or direct the election of
more than fifty percent (50%) of the members of the governing body of such
entity.

A-6



--------------------------------------------------------------------------------



 



          “Tax” or “Taxes” shall mean all federal, state, local and foreign
income, profits, franchise, gross receipts, payroll, sales, employment, use,
property, real estate, excise, value added, estimated, stamp, alternative or
add-on minimum, environmental, withholding and any other taxes, duties or other
governmental charges or assessments, together with all interest, penalties and
additions imposed with respect to such amounts.
          “Tax Authority” shall mean any domestic, foreign, federal, national,
state, county or municipal or other local government, any subdivision, agency,
commission or authority thereof, any quasi-governmental body or any other
authority responsible for the administration of Taxes.
          “Transaction Expenses” shall mean (i) all fees, costs and expenses
incurred or owing (whether or not yet invoiced) by Key (whether incurred in its
capacity as Seller or as Sellers’ Representative) or Knowles in connection with
the negotiation and preparation of this Agreement and such other agreements and
arrangements prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, such fees, costs and expenses of Credit
Suisse First Boston LLC, Skadden, Arps, Slate, Meagher & Flom LLP, Dykema
Gossett PLLC, Lovells, Ernst & Young LLP and PriceWaterhouseCoopers LLP,
(ii) all amounts due to any eligible Knowles Employee under the Retention
Incentive Plan, the Asia Retention Incentive Plan, the Value Enhancement
Incentive Plan and the Asia Value Enhancement Incentive Plan, each as set forth
on Schedule 7.6(c)(i), and (iii) all amounts due to any 2001 Optionholder under
Knowles’ 2001 Option Plan.
          “Xerion Credit Agreement” shall mean the Credit Agreement, dated as of
December 20, 2004, as amended through the Closing Date, among Knowles, as
borrower, Xerion Partners II Master Fund Limited, as lender, and the other
lenders party thereto from time to time.

A-7